Exhibit 10.55
FIRST AMENDMENT TO 2022 REVOLVING CREDIT AGREEMENT


        This FIRST AMENDMENT TO 2022 REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of May 10, 2019, is entered into by and among (a) THE TJX
COMPANIES, INC., a Delaware corporation (the “Borrower”), (b) U.S. BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), and (c) each
of the lenders party hereto (each individually, a “Required Lender” and
collectively, the “Required Lenders”).


        WHEREAS, the Borrower, the Required Lenders and the Administrative
Agent, among others, are parties to that certain 5-Year Revolving Credit
Agreement, dated as of March 11, 2016 (as amended by the Extension Agreement (as
defined below), the “Credit Agreement”), pursuant to which the Lenders, upon
certain terms and conditions, have agreed to make Loans (as defined therein) to
the Borrower;
        
        WHEREAS, pursuant to that certain Agreement to Extend the 5-Year
Revolving Credit Agreement, dated as of February 8, 2017 (the “Extension
Agreement”), the Borrower and the Required Lenders agreed to extend the Maturity
Date of the Commitments from March 11, 2021 to March 11, 2022;


        WHEREAS, the Borrower has requested and the Required Lenders and the
Administrative Agent are willing to amend the Credit Agreement as more fully
provided herein; and


        NOW, THEREFORE, in consideration of the mutual agreements contained
herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


        Section  Defined Terms.  Capitalized terms used but not defined herein
shall have the same meanings herein as in the Credit Agreement, as amended
hereby.


        Section  Amendments to the Credit Agreement. (a) Effective as of the
First Amendment Effective Date (defined below), the Credit Agreement (except as
specifically referenced in this Section 2, excluding the schedules and exhibits
thereto, which shall remain in full force and effect) is hereby amended as set
forth in Annex I attached hereto such that all of the newly inserted double
underlined text (indicated textually in the same manner as the following
example: double-underlined text) and any formatting changes attached hereto
shall be deemed to be inserted and all stricken text (indicated textually in the
same manner as the following example: stricken text) shall be deemed to be
deleted therefrom.


        (b) Schedules 2.01 and 10.02 to the Credit Agreement are hereby amended
by replacing each such Schedule with the corresponding new Schedule attached
hereto as Annex II.


        (c) Exhibit D to the Credit Agreement is hereby amended by replacing
such Exhibit with the new Exhibit attached hereto as Annex III.









--------------------------------------------------------------------------------



        (d) References in the Loan Documents, including any schedules or
exhibits thereto, to the Credit Agreement as amended hereby are hereby amended
by replacing references to the “5-Year Revolving Credit Agreement” with the
“2022 Revolving Credit Agreement”.


        Section 3. Affirmation and Ratification by the Borrower.  The Borrower
hereby ratifies and confirms all of its Obligations to the Lenders and the
Administrative Agent, including, without limitation, the Loans and L/C
Obligations, and the Borrower hereby affirms its absolute and unconditional
promise to pay to the Lenders and the Administrative Agent the Loans, the L/C
Obligations and all other amounts due under the Credit Agreement as amended
hereby. Except as expressly amended hereby, the Credit Agreement, the other Loan
Documents and all documents, instruments and agreements related thereto, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. The Credit Agreement, together with this Amendment, shall be read
and construed as a single agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document shall hereafter refer to the Credit
Agreement or any other Loan Document as amended hereby.


        Section 4. Representations and Warranties. The Borrower hereby
represents and warrants to the Lenders and Administrative Agent as follows:


(a)the representations and warranties of the Borrower contained in Article V of
the Credit Agreement are with respect to representations and warranties that
contain a qualification as to materiality, true and correct in all respects
(after giving effect to any such qualification therein), and with respect to
representations and warranties that do not contain a qualification as to
materiality, true and correct in all material respects, in each case as of the
date hereof (other than the representation and warranty set forth in Section
5.05) except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be (i) with respect to representations and warranties that contain a
qualification as to materiality, true and correct in all respects (after giving
effect to any such qualification therein), and (ii) with respect to
representations and warranties that do not contain a qualification as to
materiality, true and correct in all material respects, in each case on and as
of such earlier date, except that for purposes of this clause (a), the
representations and warranties contained in Section 5.04 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) of the Credit Agreement;
(b)the Borrower has the requisite corporate or other organizational power and
authority to execute, deliver and perform this Amendment;
(c)neither the execution and delivery by the Borrower of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions thereof will (i) violate, in any material respect, any law, rule,
regulation, order, writ, judgment, injunction, decree or arbitral award binding
on the Borrower, (ii) violate the Borrower’s Organization Documents, (iii)
violate the provisions of any material indenture, instrument or agreement to
which the Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder;
2-





--------------------------------------------------------------------------------



(d)this Amendment, the Credit Agreement as amended hereby and each other Loan
Document to which the Borrower is a party constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor’s rights generally) and is in full force
and effect; and
(e)as of the date hereof, no Default or Event of Default has occurred and is
continuing.
Section 5. Conditions to Effectiveness.  This Amendment shall become effective
as of the date first written above (the “First Amendment Effective Date”) upon
the satisfaction of the following conditions:


(a)The Administrative Agent shall have received executed counterparts of this
Amendment, from each of the Borrower and the Required Lenders;
(b)The Administrative Agent shall have received a copy of the certificate of
incorporation (or comparable constitutive document) of the Borrower, together
with all amendments thereto, certified by the Secretary, Assistant Secretary, or
other appropriate officer of the Borrower, and a certificate of good standing,
certified by the appropriate governmental officer of its jurisdiction of
organization, together with a copy, certified by a Responsible Officer of the
Borrower, as applicable, of its by-laws (or any comparable constitutive laws,
rules or regulations) and of the resolutions of the finance committee of the
board of directors of the Borrower authorizing the execution of this Amendment,
and an incumbency certificate, executed by a Responsible Officer the Borrower,
which shall identify by name and title and bear the signature of the officers of
the Borrower authorized to sign this Amendment;
(c)The Administrative Agent shall have received a fully executed copy of the
First Amendment to the 2024 Revolving Credit Agreement, which shall be in full
force and effect;
(d)There shall not have occurred since February 2, 2019 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;
(e)The Administrative Agent shall have received the payment of all fees and
expenses required to be paid under the Commitment Letter and Fee Letter, each
dated April 11, 2019 (including, without limitation, fees, charges and
disbursements of counsel to the Administrative Agent); and
(f)At least three (3) Business Days prior to the First Amendment Effective Date,
all documentation and other information about the Borrower that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act,
that has been requested in writing by any Lender at least 10 business days prior
to the First Amendment Effective Date shall have been provided to the requesting
Lenders.
3-





--------------------------------------------------------------------------------



        Section 6. Miscellaneous Provisions.


(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


(b) This Amendment shall constitute a Loan Document under the Credit Agreement
and all obligations included in this Amendment (including, without limitation,
all obligations for the payment of fees and other amounts and expenses) shall
constitute Obligations under the Credit Agreement.


(c) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.


(d) In the manner provided, and subject to the limitations, in Section 10.04 of
the Credit Agreement, the Borrower hereby agrees to pay to all reasonable out of
pocket fees and expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment (whether or not the transactions contemplated hereby are
consummated).


(e) This Amendment shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and the Lenders and their respective
successors and permitted assigns in accordance with the terms of the Credit
Agreement.


(f) This Amendment constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes any prior understandings or
agreements which may have existed with respect thereto. Except as expressly
provided herein, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or any Lender under the Credit Agreement or the other Loan
Documents, nor alter, modify, amend or in any way affect any of the obligations
or covenants contained in the Credit Agreement or any of the other Loan
Documents, all of which are ratified and confirmed in all respects and shall
continue in full force and effect. To the extent there is any inconsistency
between the terms and provisions of any Loan Document and the terms and
provisions of this Amendment, the terms and provisions of this Amendment shall
govern.


[Remainder of page intentionally left blank]

4-





--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.




THE TJX COMPANIES, INC., AS BORROWER


By: /s/ Mary B. Reynolds     
Name: Mary B. Reynolds     
Title: Senior Vice President, Corporate Treasurer; Treasurer  
        


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]





--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


By: /s/ Joyce P. Dorsett     
Name: Joyce P. Dorsett     
Title: Senior Vice President     
U.S. BANK NATIONAL ASSOCIATION, AS A LENDER


By: /s/ Joyce P. Dorsett     
Name: Joyce P. Dorsett     
Title: Senior Vice President      




[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, AS A CO-SYNDICATION AGENT AND LENDER


By: /s/ Jaime E. Mariano     
Name: Jaime E. Mariano     
Title: Senior Vice President #21440    


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., AS A CO- SYNDICATION AGENT AND A LENDER


By: /s/ Devin Roccisano     
Name: Devin Roccisano     
Title: Executive Director     




[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., AS CO- DOCUMENTATION AGENT AND A LENDER


By: /s/ Alexandra Korchmar    
Name: Alexandra Korchmar     
Title: Associate      




[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, AS A LENDER


By: /s/ Ming K. Chu     
Name: Ming K. Chu      
Title: Director      
By: /s/ Virginia Cosenza     
Name: Virginia Cosenza     
Title: Vice President      


DEUTSCHE BANK SECURITIES INC., AS CO-DOCUMENTATION AGENT


By: /s/ Ming K. Chu     
Name: Ming K. Chu      
Title: Director      
By: /s/ Virginia Cosenza     
Name: Virginia Cosenza     
Title: Vice President      


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, AS CO-DOCUMENTATION AGENT AND A LENDER


By: /s/ Carl Hinrichs     
Name: Carl Hinrichs      
Title: Director      






[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, AS A LENDER


By: /s/ Diane Demmler     
Name: Diane Demmler     
Title: Director      







[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA AS A LENDER


By: /s/ Michael Grad     
Name: Michael Grad      
Title: Director      







[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, AS A LENDER


By: /s/ Marianne T. Meil     
Name: Marianne T. Meil     
Title: Senior Vice President     







[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



NATIONAL WESTMINSTER BANK PLC, AS A LENDER


By: /s/ Krishan Patel     
Name: Krishan Patel      
Title: Vice President      







[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



SUNTRUST BANK, INC., AS A LENDER


By: /s/ Steve Curran     
Name: Steve Curran      
Title: Director      





[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



TD BANK, N.A., AS A LENDER


By: /s/ Craig Welch     
Name: Craig Welch      
Title: Senior Vice President     


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, AS A LENDER


By: /s/ Ritam Bhalla     
Name: Ritam Bhalla      
Title: Director      







[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



CITIZENS BANK, N.A., AS A LENDER


By: /s/ Matthew Possanza     
Name: Matthew Possanza     
Title: Assistant Vice President    





[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



COMMERZBANK AG, NEW YORK BRANCH, AS A LENDER


By: /s/ Veli-Matti Ahonen     
Name: Veli-Matti Ahonen     
Title: Vice President      


COMMERZBANK AG, NEW YORK BRANCH, AS A LENDER
By: /s/ Caio Kac      
Name: Caio Kac      
Title: Director      


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



FIFTH THIRD BANK, AS A LENDER


By: /s/ Todd S. Robinson     
Name: Todd S. Robinson     
Title: VP       


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, AS A LENDER
By: /s/ Cheryl L. Sekelsky     
Name: Cheryl L. Sekelsky     
Title: Vice President      


[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



SANTANDER BANK, N.A., AS A LENDER
By: /s/ Andres Barbosa     
Name: Andres Barbosa     
Title: Executive Director     
By: /s/ Zara Kamal      
Name: Zara Kamal      
Title: Vice President      

[Signature Page to First Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



Annex I
(Attached)












--------------------------------------------------------------------------------

EXECUTION VERSION
Published CUSIP Numbers: 88873CAN2 88873CAP7



5-YEAR2022 REVOLVING CREDIT AGREEMENT
Dated as of March 11, 2016,
as amended by the First Amendment to 2022 Revolving Credit Agreement, dated as
of May 10, 2019,


among


THE TJX COMPANIES, INC.,
as the Borrower,


THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Lenders,


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,


HSBC BANK USA, NATIONAL ASSOCIATION,
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
and


BANK OF AMERICA, N.A.,


DEUTSCHE BANK SECURITIES INC.,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents


JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
and


BANK OF AMERICA, N.A.,


DEUTSCHE BANK SECURITIES INC.,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,as Co-Documentation Agents





U.S. BANK NATIONAL ASSOCIATION,
as Left Lead Arranger & Bookrunner,


HSBC BANK USA, NATIONAL ASSOCIATION,


JPMORGAN CHASE BANK, N.A.,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


DEUTSCHE BANK SECURITIES INC.,
and


WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Bookrunners








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS.........................................................1
1.01. Defined
Terms.........................................................................................................1
1.02. Other Interpretive
Provisions.................................................................................24
1.03. Accounting
Terms..................................................................................................25
1.04. Rounding................................................................................................................26
1.05. Times of
Day..........................................................................................................26
1.06. Letter of Credit
Amounts.......................................................................................26
1.07. Divisions................................................................................................................26
ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS........................................26
2.01. Revolving
Loans....................................................................................................26
2.02. Borrowings, Conversions and Continuations of Revolving
Loans........................26
2.03. [Intentionally
Omitted]..........................................................................................28
2.04. Letters of
Credit.....................................................................................................28
2.05. Swing Line
Loans..................................................................................................36
2.06. Prepayments...........................................................................................................39
2.07. Termination or Reduction of
Commitments..........................................................40
2.08. Repayment of
Loans..............................................................................................40
2.09. Interest ...................................................................................................................40
2.10. Fees........................................................................................................................41
2.11. Computation of Interest and
Fees..........................................................................41
2.12. Evidence of
Debt...................................................................................................42
2.13. Payments Generally; Administrative Agent’s
Clawback......................................42
2.14. Sharing of Payments by
Lenders...........................................................................44
2.15. [Intentionally
Omitted]..........................................................................................45
2.16. Increase in
Commitments......................................................................................45
2.17. Cash
Collateral......................................................................................................45
2.18. Defaulting
Lenders................................................................................................46
2.19. Extension of Maturity
Date...................................................................................48
ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY.........................................50
3.01. Taxes.....................................................................................................................50
3.02. Illegality................................................................................................................54









--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


3.03. Inability to Determine
Rates..................................................................................55
3.04. Increased
Costs......................................................................................................55
3.05. Compensation for
Losses.......................................................................................56
3.06. Mitigation Obligations; Replacement of
Lenders..................................................57
3.07. Survival..................................................................................................................57
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS................................57
4.01. Conditions of Effectiveness of
Agreement............................................................57
4.02. Conditions to all Credit
Extensions.......................................................................59
ARTICLE V REPRESENTATIONS AND
WARRANTIES .......................................................60
5.01. Existence and
Standing..........................................................................................60
5.02. Authorization and
Validity....................................................................................60
5.03. No Conflict, Government
Consent........................................................................60
5.04. Financial
Statements..............................................................................................61
5.05. No Material Adverse
Effect...................................................................................61
5.06. Taxes......................................................................................................................61
5.07. Litigation................................................................................................................61
5.08. Subsidiaries............................................................................................................61
5.09. ERISA
Compliance................................................................................................62
5.10. Accuracy of
Information........................................................................................63
5.11. Regulations T, U and
X.........................................................................................63
5.12. Compliance with
Laws..........................................................................................63
5.13. Ownership of
Property...........................................................................................63
5.14. Labor
Matters.........................................................................................................63
5.15. Investment Company
Act......................................................................................63
5.16. Insurance................................................................................................................63
5.17. Anti-Corruption Laws; Sanctions; Anti-Terrorism
Laws......................................64
ARTICLE VI AFFIRMATIVE
COVENANTS............................................................................64
6.01. Financial
Reporting................................................................................................64
6.02. Use of
Proceeds......................................................................................................67
6.03. Other
Notices.........................................................................................................67




        -ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


6.04. Conduct of
Business..............................................................................................67
6.05. Taxes.....................................................................................................................67
6.06. Insurance................................................................................................................68
6.07. Compliance with
Laws..........................................................................................68
6.08. Anti-Corruption and
Sanctions..............................................................................68
6.09. Maintenance of
Properties.....................................................................................68
6.10. Inspection..............................................................................................................68
ARTICLE VII NEGATIVE
COVENANTS.................................................................................69
7.01. Fundamental
Changes ...........................................................................................69
7.02. Liens.......................................................................................................................69
7.03. Anti-Corruption Laws;
Sanctions..........................................................................72
7.04. Maximum Leverage
Ratio.....................................................................................72
ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES......................................................72
8.01. Events of
Default...................................................................................................72
8.02. Remedies Upon Event of
Default..........................................................................74
8.03. Application of
Funds..............................................................................................75
ARTICLE IX ADMINISTRATIVE
AGENT ...............................................................................76
9.01. Appointment and
Authority...................................................................................76
9.02. Rights as a
Lender..................................................................................................76
9.03. Exculpatory
Provisions..........................................................................................76
9.04. Reliance by Administrative
Agent.........................................................................77
9.05. Employment of Agents and
Counsel.....................................................................78
9.06. Delegation of Duties to
Affiliates..........................................................................78
9.07. Resignation and Removal of Administrative
Agent..............................................78
9.08. Non-Reliance on Administrative Agent and Other
Lenders..................................80
9.09. No Other Duties,
Etc..............................................................................................80
9.10. Administrative Agent May File Proofs of
Claim...................................................80
9.11. General
Immunity..................................................................................................81
9.12. Administrative Agent
Fees....................................................................................81
ARTICLE X
MISCELLANEOUS................................................................................................81




        -iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


10.01. Amendments,
Etc...................................................................................................81
10.02. Notices; Effectiveness; Electronic
Communication..............................................82
10.03. No Waiver; Cumulative Remedies;
Enforcement..................................................85
10.04. Expenses; Indemnity; Damage
Waiver..................................................................85
10.05. Payments Set
Aside................................................................................................87
10.06. Successors and
Assigns..........................................................................................88
10.07. Treatment of Certain Information;
Confidentiality................................................92
10.08. Right of
Setoff .......................................................................................................93
10.09. Interest Rate
Limitation.........................................................................................94
10.10. Counterparts; Integration;
Effectiveness................................................................94
10.11. Survival of Representations and
Warranties..........................................................94
10.12. Severability............................................................................................................94
10.13. Replacement of
Lenders........................................................................................95
10.14. Governing Law; Jurisdiction;
Etc..........................................................................96
10.15. Waiver of Jury
Trial...............................................................................................96
10.16. No Advisory or Fiduciary
Responsibility..............................................................97
10.17. Electronic Execution of Assignments and Certain Other
Documents...................97
10.18. USA PATRIOT
Act...............................................................................................98
10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions............98
10.20. Time of the
Essence...............................................................................................98
10.21. Entire
Agreement...................................................................................................98


SCHEDULES
Schedule 2.01 Commitments
Schedule 5.08 Subsidiaries
Schedule 10.02 Notices
EXHIBITS
Exhibit A Form of Revolving Loan Notice
Exhibit B Form of Swing Line Loan Notice
Exhibit C Form of Note
Exhibit D Form of Compliance Certificate
Exhibit E-1 Form of Assignment and Assumption


        -iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Exhibit E-2 Form of Administrative Questionnaire

        -v-



--------------------------------------------------------------------------------


CREDIT AGREEMENT
This 5-YEAR2022 REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of
March 11, 2016, (as amended by the First Amendment to 2022 Revolving Credit
Agreement, dated as of May 10, 2019), among THE TJX COMPANIES, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(together with their successors and permitted assigns, collectively, the
“Lenders” and each, individually, a “Lender”), U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an L/C Issuer, HSBC BANK USA,
NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and
L/C Issuers, and BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01.Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“20202024 Revolving Credit Agreement” means that certain 4-Year2024 Revolving
Credit Agreement, dated as of March 11, 2016, among the Borrower, U.S. Bank, as
the administrative agent, and the other financial institutions signatory
thereto, as amended, restated, replaced, supplemented or otherwise modified and
in effect from time to time.
“Additional Commitment Lender” has the meaning specified in Section 2.19(d).
“Administrative Agent” means U.S. Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.







--------------------------------------------------------------------------------


“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
Aggregate Commitments hereunder are Five Hundred Million and 00/100 Dollars
($500,000,000).
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Amended and Restated Commitment Letter” means that certain amended and restated
commitment letter, dated as of February 5, 2016, among the Borrower, the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents and
the Lead Arrangers.
“Anti-Corruption Laws” means all applicable Laws of the United States, Canada
and the United Kingdom from time to time in effect relating to bribery or
corruption, including but not limited to the United States Foreign Corrupt
Practices Act of 1977 and the UK Bribery Act 2010.
“Anti-Corruption Prohibited Activity” means any action that violates applicable
Anti-Corruption Laws.
“Applicable Facility Fee Rate” means, as of any date, a percentage per annum
determined by reference to the Debt Rating applicable on such date as set forth
below:


Level ILevel IILevel IIILevel IVLevel VDebt RatingsAt Least AA- From S&P or Aa3
From Moody’sAt Least A+ From S&P or A1 From Moody’sAt Least A From S&P or A2
From Moody’sAt Least A- From S&P or A3 From Moody’sBBB+ or Lower From S&P or
Baa1 or Lower From Moody’sFacility Fee0.05%0.06%0.07%0.09%0.125%

Initially, the Applicable Facility Fee Rate shall be determined based upon the
Debt Rating in effect on the Closing Date. Thereafter, each change in the
Applicable Facility Fee Rate resulting from a publicly announced change in the
Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Debt Rating applicable on such date as set forth below:


Level ILevel IILevel IIILevel IVLevel VDebt RatingsAt Least AA- From S&P or Aa3
From Moody’sAt Least A+ From S&P or A1 From Moody’sAt Least A From S&P or A2
From Moody’sAt Least A- from S&P or A3 From Moody’sBBB+ or Lower From S&P or
Baa1 or Lower From Moody’sEurodollar Rate +0.575%0.69%0.805%0.91%1.00%Base Rate
+0%0%0%0%0%

        -2-



--------------------------------------------------------------------------------


Initially, the Applicable Margin shall be determined based upon the Debt Rating
in effect on the Closing Date. Thereafter, each change in the Applicable Margin
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 31, 2015 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.04(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
        -3-



--------------------------------------------------------------------------------


“Bank” means a commercial bank or a savings and loan association.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate for a one-month Interest Period
plus 1.00%. The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a Revolver Borrowing or a Swing Line Borrowing, as the context
may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided that all leases of any Person that are or would
be characterized as operating leases in accordance with GAAP as in effect
immediately prior to the Closing Date (whether or not such operating leases were
in effect on such date) shall continue to be accounted for as operating leases
(and not as Capitalized Leases) for purposes of this Agreement regardless of any
change in GAAP following the Closing Date that would otherwise require such
leases to be recharacterized as Capitalized Leases.adoption of ASC 842.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Card Issuer” has the meaning specified in Section 7.02(n).
        -4-



--------------------------------------------------------------------------------


“Card Holder” has the meaning specified in Section 7.02(n).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuers or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuers
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means the acquisition by any Person or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of Persons acting in concert of beneficial ownership (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of 50% or more of the outstanding shares of
voting stock of the Borrower, other than in connection with any transaction or
transactions in which the Borrower shall become the Subsidiary of a Parent
Company, and thereafter, the foregoing shall instead apply to such Parent
Company.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Co-Documentation Agents” means, collectively, Bank of America, N.A., Deutsche
Bank Securities Inc. and Wells Fargo Bank, National Association, each in its
capacity as co-documentation agent under the Loan Documents, or any successor
co-documentation agent.
“Co-Syndication Agents” means, collectively, HSBC Bank USA, National Association
and JPMorgan Chase Bank, N.A., each in its capacity as co-syndication agent
under the Loan Documents, or any successor co-syndication agent.
“Code” means the Internal Revenue Code of 1986, as amended.
        -5-



--------------------------------------------------------------------------------


“Combined Commitment” means the sum of (a) the Aggregate Commitments hereunder
and (b) the “Aggregate Commitments” under and as defined in the 20202024
Revolving Credit Agreement.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, including payments in the nature of interest under
CapitalizedFinance Lease Obligations and the discount or implied interest
component of Off-Balance Sheet Liabilities, payable by the Borrower and its
Subsidiaries for such period on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP; provided, that there shall be excluded from such amount
(i) the income (or loss) of any Person that is not a Subsidiary of the Borrower,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Subsidiaries by such Person during such
period, (ii) except as provided in the definition of “Pro Forma Basis” and
Section 1.03(c), the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries and (iii) any net after-tax effect of gains
or losses attributable to asset dispositions other than in the ordinary course
of business, as determined in good faith by the Borrower.
“Consolidated RentalsLease Expense” means, (i) for any period ending on or prior
to February 2, 2019, the aggregate rental amounts payable by the Borrower and
its Subsidiaries for such period under any lease of Property having an original
term (including any required renewals or any renewals at the option of the
lessor or lessee) of one year or more (but does not include any amounts payable
under Capitalized Leases), determined in accordance with GAAP and consistent
with the manner that “rental expenses” were calculated by the Borrower for the
purposes of reporting in the Borrower’s Annual Report on Form 10-K filed with
the SEC on March 31, 2015; provided, however, that there shall be excluded from
such calculation rentals in respect of discontinued operations, disposed
operations and other store closings reflected in the Borrower’s consolidated
financial statements (or the footnotes thereto) to the extent such rentals
relate to operations for which a charge has been taken and/or reserve
established in accordance with GAAP and which do not exceed the amount of such
charge and/or reserve, the amount of which charge and/or reserve has been
established consistent with GAAP.; and (ii) for any period ending after February
2, 2019, the aggregate rental amounts payable by the Borrower and its
        -6-



--------------------------------------------------------------------------------


Subsidiaries for such period under any lease of Property classified as an
Operating Lease having an original term (including any required renewals or any
renewals at the option of the lessor or lessee) of one year or more (but does
not include any amounts payable under Finance Leases), determined in accordance
with GAAP and consistent with the manner that “operating lease cost” is
calculated by the Borrower for the purposes of reporting in the Borrower’s
Quarterly Report on Form 10-Q for the fiscal quarter ending May 4, 2019.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP; provided, that there shall be excluded from such amount
(i) the income (or loss) of any Person that is not a Subsidiary of the Borrower,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Subsidiaries by such Person during such
period, (ii) except as provided in the definition of “Pro Forma Basis” and
Section 1.03(c), the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries and (iii) any net after-tax effect of gains
or losses attributable to asset dispositions other than in the ordinary course
of business, as determined in good faith by the Borrower.
“Consolidated Total Assets” means, as of the date of any determination thereof,
the total assets of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding the amount of Operating Lease
“right-of-use assets” under GAAP.
“Contingent Obligation” of a Person means any agreement, written undertaking or
contractual arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the financial or monetary
obligation or financial or monetary liability of any other Person (excluding
customary indemnification obligations arising from a purchase and sale agreement
negotiated at arm’s length and typical for transactions of a similar nature), or
agrees in writing to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person in writing against loss, including, without limitation, any
operating agreement, takeorpay contract or application for or reimbursement
agreement with respect to a letter of credit (including any Letter of Credit).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt
        -7-



--------------------------------------------------------------------------------


Ratings shall apply (with the Debt Rating for Pricing Level I being the highest
and the Debt Rating for Pricing Level V being the lowest); (b) if there is a
split in Debt Ratings of more than one level, then the Pricing Level that is one
level lower than the Pricing Level of the higher Debt Rating shall apply; and
(c) if no Debt Ratings exist, Pricing Level V shall apply.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including the
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin applicable to Eurodollar Rate Loans plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
failure is due to such Lender’s good faith determination that a condition
precedent to funding has not been satisfied, (b) has notified the Borrower, the
Administrative Agent, or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder, unless such notification or public
statement is due to such Lender’s good faith determination that a condition
precedent to funding has not been satisfied, or under other agreements generally
in which it commits to extend credit or (c) has, or has a direct or indirect
parent company that has (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.
“Disqualified Stock” means, for any Person, any capital stock of such Person
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event, matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control
        -8-



--------------------------------------------------------------------------------


or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable, the termination of the
Commitments and the termination or Cash Collateralization of, or back-stop on
terms reasonably satisfactory to the Administrative Agent of, all outstanding
Letters of Credit), or redeemable at the option of the holder thereof, in whole
or in part, on or prior to the date that is ninety-one (91) days after the
Maturity Date.
“Division” has the meaning specified in Section 1.07.
“Dollar” and “$” mean lawful money of the United States.
“EBITDAR” for any period means the sum, without duplication, of: (a)
Consolidated Net Income during such period, plus (to the extent deducted in
determining Consolidated Net Income) (b) all provisions for any foreign,
federal, state and local taxes paid or accrued by the Borrower or any of its
Subsidiaries during such period, plus (to the extent deducted in determining
Consolidated Net Income) (c) Consolidated Interest Expense of the Borrower or
any of its Subsidiaries during such period, minus (to the extent included in
determining Consolidated Net Income) (d) extraordinary gains (and any unusual
gains whether or not arising in the ordinary course of business not included in
extraordinary gains) to the extent not included in income from continuing
operations, plus (to the extent deducted in determining Consolidated Net Income)
(e) consolidated depreciation, plus (to the extent deducted in determining
Consolidated Net Income) (f) consolidated amortization expense, including
without limitation, amortization of goodwill and other intangible assets and
other non-cash charges but excluding reserves for future cash charges, plus (to
the extent deducted in determining Consolidated Net Income) (g) Consolidated
RentalsLease Expense, plus (to the extent deducted in determining Consolidated
Net Income) (h) extraordinary losses (and any unusual losses whether or not
arising in the ordinary course of business not included in extraordinary losses)
to the extent not deducted from income from continuing operations, plus (to the
extent deducted in determining Consolidated Net Income) (i) noncash nonrecurring
charges, plus (to the extent deducted in determining Consolidated Net Income)
(j) restructuring charges (for the avoidance of doubt, including reserves for
restructuring charges) not to exceed the greater of (x) $300,000,000 and (y) 5%
of EBITDAR with respect to any Test Period (prior to giving effect to such
addback) and plus (to the extent deducted in determining Consolidated Net
Income) (k) expenses associated with the Borrower’s stock option plans; all of
such items as determined in accordance with GAAP.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
        -9-



--------------------------------------------------------------------------------


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to federal, state and local laws or regulations
relating to or addressing pollution or protection of the environment, or
protection of worker health or safety, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §
6901 et seq., in each case including any amendments thereto, any successor
statutes, and any regulations or guidance promulgated thereunder, and any state
or local equivalent thereof.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
        -10-



--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; and
(b) for purposes of Section 8.01 only, “ERISA Event” shall also include (i) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (ii) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or the receipt by the Borrower or any ERISA Affiliate of
notification that a Multiemployer Plan is in reorganization or is terminating
under Section 4041A of ERISA; (iii) the filing by the Borrower or any ERISA
Affiliate of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA; (iv) the institution by
the PBGC of proceedings to terminate a Pension Plan under Section 4042 of ERISA;
(v) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the determination that any Pension Plan is considered a plan
in at-risk status as of the most recent valuation date under Section 430(i)(4)
of the Code or Section 303(i)(4) of ERISA; (vii) the receipt by the Borrower or
any ERISA Affiliate of notice under Section 432(b)(3)(D) of the Code or Section
305(b)(3)(D) of ERISA that a Multiemployer Plan is in endangered or critical
status; or (viii) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means, for any Interest Period, the rate per annum equal
to the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, two
London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; provided that, if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
        -11-



--------------------------------------------------------------------------------


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurodollar Rate =
Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any Obligation of the Borrower hereunder or under any Loan Document, (a)
Taxes imposed on or measured by its net income (however denominated) or net
worth, and franchise (and similar) Taxes imposed on it (in lieu of such Taxes),
(i) by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of a present or former connection between such
recipient and the jurisdiction of the Governmental Authority imposing such Tax
(other than a connection arising solely from such recipient having executed,
delivered, or performed its obligations or having received a payment under, or
enforced its rights or remedies under, this Agreement or any other Loan
Document), (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding Tax that is imposed under Section 3406 of the Code on
a recipient that is a “United States Person” (as defined in Section 7701(a)(30)
of the Code), (d) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any United States federal
withholding Tax that is required to be imposed on amounts payable to such Lender
pursuant to the Laws in force at the time such Lender becomes a party hereto,
changes its place of organization, or designates a new Lending Office, except in
each case to the extent that such Lender was entitled, immediately prior to
changing its place of organization or designating a new Lending Office, or such
Lender’s assignor (if any) was entitled, immediately prior to the assignment, to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Sections 3.01(a)(ii) or (c), (e) any Tax attributable to such
recipient’s failure or inability (other than as a result of a Change in Law
occurring after the time such recipient becomes a party hereto, changes its
place of organization, or, in the case of a Lender, designates a new Lending
Office) to comply with
        -12-



--------------------------------------------------------------------------------


Section 3.01(e) (determined without regard to any exception in Section 3.01(e)
relating to whether such recipient is legally entitled to comply with the
provisions of Section 3.01(e)), and (f) any United States federal withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain 5-Year Revolving Credit
Agreement, dated as of May 5, 2011, as amended, by and among the Borrower,
Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as the
administrative agent, and a syndicate of lenders.
“Existing Maturity Date” has the meaning specified in Section 2.19(a).
“Extending Lender” has the meaning specified in Section 2.19(e).
“Extension Date” has the meaning specified in Section 2.19(c).
“Facility Fee” has the meaning specified in Section 2.10(a).
“Facility Fee Calculation Period” has the meaning specified in Section 2.10(a).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder and official interpretations thereof, regardless, for the avoidance
of doubt, of the date such regulation or other official interpretation is
published, issued or adopted, and any agreement entered into pursuant thereto
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fee Letters” means, collectively, (a) that certain fee letter dated January 15,
2016 by and between the Borrower and U.S. Bank and (b) those certain fee letters
dated February 5, 2016 by and between the Borrower and each of (i) HSBC Bank
USA, National Association, (ii) JPMorgan Chase Bank, N.A., (iii) Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (iv) Deutsche Bank Securities, Inc. and (v)
Wells Fargo Securities, LLC.
        -13-



--------------------------------------------------------------------------------


“Finance Lease” means any lease of Property classified as a “finance lease”
under GAAP, but excluding, for the avoidance of doubt, any Operating Leases or
any other non-finance leases.
“Finance Lease Obligations” of a Person means the amount of the obligations of
such Person under Finance Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“First Amendment Effective Date” means May 10, 2019, the effective date of the
First Amendment to this Agreement.
“Foreign Lender” means any Lender, L/C Issuer or an Administrative Agent that is
not a United States person (as defined in Section 7701(a)(30) of the Code).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funded Debt” of any Person means, without duplication, all obligations of such
Person for money borrowed (whether or not such obligations have a maturity in
excess of one year) which in accordance with GAAP shall be classified upon a
balance sheet of such Person as liabilities of such Person, and in any event
shall include (a) (i) all CapitalizedFinance Lease Obligations of such Person
and (ii) the capitalized amount of all Operating Leases of such Person
consistent with the manner that such amount was calculated by the Borrower for
the purposes of reporting in the Borrower’s Quarterly Report on Form 10-Q for
the fiscal quarter ending May 4, 2019 and (b) all Contingent Obligations of such
Person with respect to money borrowed (for the avoidance of doubt, including
reimbursement obligations with respect to standby letters of credit), but shall
exclude (i) notes, bills and checks presented in the ordinary course of business
by such Person to banks for collection or deposit, (ii) with reference to the
Borrower and its Subsidiaries, all obligations of the Borrower and its
Subsidiaries of the character referred to in this definition to the extent owing
to the Borrower or any Subsidiary, (iii) bankers acceptances which, in
accordance with GAAP, are classified as accounts payable and (iv) reimbursement
obligations with respect to trade letters of credit incurred in the ordinary
course of business. Without in any way limiting the foregoing, Funded Debt of
the Borrower shall include all Loans outstanding under this Agreement and all
“Revolving Loans” outstanding under and as defined in the 20202024 Revolving
Credit Agreement.


        -14-



--------------------------------------------------------------------------------


“GAAP” means, subject to Section 1.03 hereof, generally accepted accounting
principles in the United States, as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate, commodity or foreign currency
exchange swap, cap or collar arrangement, forward foreign currency contract or
any other derivative product customarily offered by banks or other financial
institutions to their customers in order to reduce the exposure of such
customers to interest rate, exchange rate and commodity price fluctuations.
“Honor Date” has the meaning specified in Section 2.04(c)(i).
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than (i) trade payables or
accounts payable and (ii) bankers acceptances classified in accordance with GAAP
as accounts payable, in each case arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances (to the extent not
classified as accounts payable in accordance with GAAP), or other similar
instruments, (e) CapitalizedFinance Lease Obligations, (f) obligations of such
Person to purchase securities or other property arising out of or in connection
with the sale of the same or substantially similar securities or property, (g)
all Off-Balance Sheet Liabilities of such Person, (h) net obligations in respect
of Hedging Agreements (to the extent a liability is created), (i) all
Disqualified Stock, (j) reimbursement obligations with respect to standby
letters of credit and (k) any other obligation in writing for borrowed money or
financial accommodation with respect to other items included in the definition
of Indebtedness above which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person, but excluding, in
any event, (i) amounts payable by such Person in respect of covenants not to
compete, and (ii) with reference to the Borrower and its Subsidiaries, all
obligations of the Borrower and its Subsidiaries of the character referred to in
this definition to the extent owing to the Borrower or any Subsidiary of the
Borrower.
        -15-



--------------------------------------------------------------------------------


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Inspection” has the meaning specified in Section 6.10.
“Intellectual Property” means (i) any and all intangible personal property
consisting of intellectual property, whether or not registered with any
governmental entity, including, without limitation, franchises, licenses,
patents, technology and know-how, copyrights, trademarks, trade secrets, service
marks, logos and trade names and (ii) any and all contract rights (including,
without limitation, applications for governmental registrations, license
agreements, trust agreements and assignment agreements) creating, evidencing or
conveying an interest or right in or to any of the intellectual property
described in the preceding clause (i).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar quarter and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or, upon
consent of all of the Lenders, twelve months or less than one month thereafter,
as selected by the Borrower in its Revolving Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
        -16-



--------------------------------------------------------------------------------


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolver Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means U.S. Bank, HSBC Bank USA, National Association, and JPMorgan
Chase Bank, N.A., each in its capacity as issuer of Letters of Credit hereunder,
any successor issuer of Letters of Credit hereunder including any Lender
appointed by the Borrower (with the consent of the Administrative Agent) as such
by notice to the Lenders, as a replacement for any L/C Issuer who is at the time
of such appointment a Defaulting Lender or otherwise.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lead Arrangers” means, collectively, U.S. Bank, HSBC Bank USA, National
Association, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
IncorporatedBofA Securities, Inc., Deutsche Bank Securities Inc. and Wells Fargo
Securities, LLC in their respective capacities as Lead Arrangers.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
        -17-



--------------------------------------------------------------------------------


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
As of the Closing Date, subject to the terms of this Agreement, each L/C Issuer
has agreed to issue Letters of Credit equal to a portion of the Letter of Credit
Sublimit in the amount of $50,000,000.
“Leverage Ratio” means, with respect to the last day of any fiscal quarter, the
ratio of:
(i) the sum of (a) Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis on such day, plus (b) an amount equal to the product of four
(4) multiplied by Consolidated Rentals for the period of four consecutive fiscal
quarters ending on such day
to
(ii) EBITDAR of the Borrower and its Subsidiaries on a consolidated basis for
the period of four consecutive fiscal quarters ending on such day.
“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoingFinance Lease).
“Loan” means an extension of credit by a Lender to the Borrower under ARTICLE II
in the form of a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement and the Fee Letters.
        -18-



--------------------------------------------------------------------------------


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries on a consolidated basis, (b) the ability of the Borrower to perform
its obligations under the Loan Documents, or (c) the validity or enforceability
of any of the Loan Documents or any material rights or remedies of the
Administrative Agent or the Lenders thereunder.
“Material Indebtedness” means Indebtedness which, individually, or in the
aggregate, exceeds the Threshold Amount.
“Material Subsidiary” means, as of any date of determination, (a) each
Subsidiary of the Borrower (i) the total assets (excluding the amount of
Operating Lease “right-of-use assets” under GAAP) of which at the last day of
the most recent period for which financial statements were required to be
delivered pursuant to Section 6.01(a) or 6.01(b) were equal to or greater than
5.0% of Consolidated Total Assets at such date or (ii) the gross revenues of
which for the most recent period for which financial statements were required to
be delivered pursuant to Section 6.01(a) or 6.01(b) were equal to or greater
than 5.0% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP
and (b) each other Subsidiary that is the subject of an Event of Default under
Section 8.01(f) or Section 8.01(g) that, when such Subsidiary’s total assets or
gross revenues are aggregated with the total assets or gross revenues, as
applicable, of each other Subsidiary that is the subject of an Event of Default
under Section 8.01(f) or Section 8.01(g) would constitute a Material Subsidiary
under clause (a) above.


“Maturity Date” means the later of (a) March 11, 20212022 and (b) if maturity is
extended pursuant to Section 2.19, such extended maturity date as determined
pursuant to such Section; provided, however, in each case, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan as defined in Section
4001(a)(3) of ERISA and subject to the provisions of Title IV of ERISA, to which
the Borrower or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding five plan years, has made or been obligated to make
contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Extending Lender” has the meaning specified in Section 2.19(b).
        -19-



--------------------------------------------------------------------------------


“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Notice Date” has the meaning specified in Section 2.19(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Off-Balance Sheet LiabilityLiabilities” of a Person means (i) any
non-contingent repurchase obligation or liability of such Person or any of its
Subsidiaries with respect to accounts or notes receivable sold by such Person or
any of its Subsidiaries (calculated to include the unrecovered investment of
purchasers or transferees of accounts or any other obligation of such Person or
such transferor to purchasers/transferees of interests in accounts or notes
receivable or the agent for such purchasers/transferees), or (ii) any liability
under any sale and leaseback transaction which is not a Capitalized Lease, (iii)
any liability under any financing lease or Synthetic Lease or “tax ownership
operating lease” transaction entered into by such Person, including any
Synthetic Lease Obligations, or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (ivii) Operating Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lesseeclassified as an “operating lease”
under GAAP.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
        -20-



--------------------------------------------------------------------------------


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are imposed both (i) as a result
of a present or former connection between such recipient and the jurisdiction of
the Governmental Authority imposing such Tax (other than a connection arising
solely from such recipient having executed, delivered, or performed its
obligations or having received a payment under, or enforced its rights or
remedies under, this Agreement or any other Loan Document, or sold or assigned
an interest in any Loan or Loan Document) and (ii) with respect to an
assignment, grant of a participation, designation of a new office for receiving
payments by or on account of the Borrower or other transfer (other than an
assignment or designation of a new office made pursuant to Section 3.06(b)). For
the avoidance of doubt, “Other Taxes” shall not include any Excluded Taxes.
“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Parent Company” means any Person so long as such Person directly or indirectly
beneficially owns 100% of the outstanding shares of voting stock of the
Borrower, and immediately following the acquisition by such Person of such
shares, 100% of the outstanding shares of voting stock of such Person are
beneficially owned (directly or indirectly) by the same Persons and in the same
proportions as the outstanding shares of voting stock of the Borrower
immediately prior to such acquisition.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including a Single Employer Plan, a Multiple Employer
Plan or a Multiemployer
        -21-



--------------------------------------------------------------------------------


Plan) that is maintained or is contributed to by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.01.
“Pricing Level” means the applicable pricing level for (a) the Applicable Margin
or (b) the Applicable Facility Fee Rate.
“Pro Forma Basis” means, in connection with any Specified Transaction by the
Borrower or any Subsidiary of the Borrower during the applicable Test Period,
the pro forma calculation of compliance with the maximum Leverage Ratio covenant
set forth in Section 7.04 made as if the assets, business or Person acquired or
disposed of, as applicable, in connection with such Specified Transaction were
acquired or disposed of, as applicable, on the first day of the applicable Test
Period and all Indebtedness created, incurred, issued, assumed, repaid,
discharged, satisfied, redeemed or defeased during the applicable Test Period in
connection with such Specified Transaction had been created, incurred, issued,
assumed, repaid, discharged, satisfied, redeemed or defeased on the first day of
the applicable Test Period.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Public Lender” has the meaning specified in Section 6.01.
“Register” has the meaning specified in Section 10.06(c).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stocks.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official
        -22-



--------------------------------------------------------------------------------


interpretation of said Board of Governors relating to the extension of credit by
foreign lenders for the purpose of purchasing or carrying margin stock (as
defined therein).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.07(c).
“Removal Notice” has the meaning specified in Section 9.07(c).
“Reportable Event” means a reportable event as defined in Section 4043(c) of
ERISA and the regulations issued under such section, with respect to a Pension
Plan, excluding, however, such events as to which the PBGC by regulation has
waived the requirement of Section 4043 of ERISA that it be notified within 30
days of the occurrence of such event; provided, however, that a failure to make
the minimum required contribution under Section 430(a) or Section 412 of the
Code and under Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
Section 4043(a) of ERISA, unless, in any case, any such failure to make the
minimum required contribution is corrected within sixty (60) days of its
occurrence.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, Regulations T, U and X, ERISA, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, Americans
with Disabilities Act of 1990, and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or permit or
environmental, labor, employment,
        -23-



--------------------------------------------------------------------------------


occupational safety or health law, rule or regulation, including Environmental,
Health or Safety Requirements of Law.
“Responsible Officer” means the chief executive officer, president, senior
executive vice president, chief financial officer, treasurer, executive vice
president - finance, senior vice president – finance, assistant treasurer or
controller of the Borrower and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“Revolver Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Loan Notice” means a notice of (a) a Revolver Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Sanctioned Country” means, at any time, any country, region or territory which
is itself, or whose government is, the subject or target of any comprehensive
Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the government of the
United Kingdom or the government of Canada, (b) any Person or group operating,
organized or resident in a Sanctioned Country, (c) any agency, political
subdivision or instrumentality of the government of a Sanctioned Country, or (d)
any Person 50% or more owned directly or indirectly by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council or Her Majesty’s Treasury of the United Kingdom or (c)
the Canadian government.
“S&P” means Standard & Poor’s Rating Services and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Single Employer Plan” means a Plan, if any, maintained by the Borrower or any
ERISA Affiliate for employees of the Borrower or any ERISA Affiliate. The term
“Single Employer Plan” does not include any Multiemployer Plan.
        -24-



--------------------------------------------------------------------------------


“Specified Transaction” means any acquisition or disposition by sale of any
Person, business or assets constituting a business by the Borrower or any
Subsidiary of the Borrower.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (i) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person or (ii) the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person, to the extent such entity’s financial
results are required to be included in such Person’s consolidated financial
statements under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Substantial Portion” means, with respect to the Property of any Person and its
Subsidiaries, Property which in any individual transaction or series of related
transactions (i) represents more than 10% of the consolidatedConsolidated Total
Assets (excluding the amount of Operating Lease “right-of-use assets” under
GAAP) of such Person and its Subsidiaries as would be shown in the consolidated
financial statements of such Person and its Subsidiaries as at the beginning of
the fiscal year of such Person in which such determination is made, or (ii) is
responsible for more than 10% of the consolidated net sales of such Person and
its Subsidiaries as reflected in the consolidated financial statements of such
Person and its Subsidiaries for the most recently-ended fiscal year of such
Person.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means U.S. Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease” means a so-called “synthetic” lease that is not treated as a
capital lease under GAAP, but that is treated as a financing under the Code.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such
        -25-



--------------------------------------------------------------------------------


Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time.
“Threshold Amount” means $125,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“U.S. Bank” means U.S. Bank National Association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02.Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
any definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), any reference herein to any Person shall be construed to include such
Person’s successors and assigns, the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules
        -26-



--------------------------------------------------------------------------------


to, the Loan Document in which such references appear, any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03.Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein, and
including, for the avoidance of doubt, giving effect to FASB ASC 842 as adopted
by the Borrower. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio, covenant or requirement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio, covenant or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and  the Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, covenant or requirement made before and
after giving effect to such change in GAAP.
(c)Pro Forma Adjustments. For purposes of determining compliance with Section
7.04 with respect to any Test Period during which any Specified Transaction
occurs, the Leverage Ratio shall be calculated with respect to such Test Period
and such Specified Transaction on a Pro Forma Basis, as provided in such
Section.
        -27-



--------------------------------------------------------------------------------


1.04.Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05.Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable) in
the United States.
1.06.Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07.Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws) (a “Division”): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolver Borrowing, the Total Outstandings shall not
exceed the Aggregate Commitments, and the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.06, and reborrow under this Section
2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02.Borrowings, Conversions and Continuations of Revolving Loans.
        -28-



--------------------------------------------------------------------------------


(a)Each Revolver Borrowing, each conversion of Revolving Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Revolving Loans, and on the
requested date of any Borrowing of Base Rate Revolving Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Revolving Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $15,000,000 or a whole multiple of
$5,000,000 in excess thereof. Except as provided in Sections 2.04(c) and
2.05(c), each Borrowing of or conversion to Base Rate Revolving Loans shall be
in a principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolver Borrowing, a
conversion of Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued, (iv)
the Type of Revolving Loans to be borrowed or to which existing Revolving Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Revolving Loan
in a Revolving Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Revolving Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
(b)Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolver Borrowing, each
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:002:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. On and after the Closing Date and upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by crediting the
account of the Borrower on the books of the Administrative Agent with the amount
of such funds or wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Revolving Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the
        -29-



--------------------------------------------------------------------------------


payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or an Event of Default, no Loans may be
requested as Eurodollar Rate Loans without the consent of the Required Lenders.
During the existence of an Event of Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Administrative Agent’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)After giving effect to all Revolver Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Revolving Loans.
2.03.[Intentionally Omitted].
2.04.Letters of Credit.
(a)The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in an aggregate amount not exceeding its respective portion of the Letter
of Credit Sublimit for the account of the Borrower or the Borrower on behalf of
its Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit, notwithstanding that such Letters of Credit, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
Swing Line Loans of the Lender acting as L/C Issuer, may exceed the amount of
such Lender’s Commitment; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or the Borrower on
behalf of its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a
        -30-



--------------------------------------------------------------------------------


representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii) No L/C Issuer shall issue any Letter of Credit if:
(A)Subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;
(D)the Letter of Credit is to be denominated in a currency other than Dollars;
(E)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after
        -31-



--------------------------------------------------------------------------------


giving effect to Section 2.18(a)(iv)) with respect to the Defaulting Lender
arising from either such Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or
(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv) Such L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v) Such L/C Issuer shall be under no obligation to amend any Letter of Credit
if such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi) Such L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities  provided to the
Administrative Agent in ARTICLE IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in ARTICLE IX
included such L/C Issuer with respect to such acts or omissions, and as
additionally provided herein with respect to such L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such L/C Issuer: the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); the amount thereof; the expiry date thereof; the name and address
of the beneficiary thereof; the documents to be presented by such beneficiary in
case of any drawing thereunder; the full text of any certificate to be presented
by such beneficiary in case of any drawing thereunder; the purpose and nature of
the requested Letter of Credit; and such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment
        -32-



--------------------------------------------------------------------------------


thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)Unless such L/C Issuer has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
the L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or it has received notice (which may be
by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied and directing the L/C Issuer not to permit
such extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will notify the Borrower and the
Administrative Agent of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
        -33-



--------------------------------------------------------------------------------


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than in the case of any
payment made prior to 11:00 a.m. on any date by an L/C Issuer under a Letter of
Credit, 3:00 p.m. on such date and in the case of any payment made on or after
11:00 a.m. on any date by an L/C Issuer under a Letter of Credit, 11:00 a.m. on
the first Business Day following such date (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolver Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Loan Notice). Any notice given by such L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of any L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolver Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to Section
2.04(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.04.
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
        -34-



--------------------------------------------------------------------------------


(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any L/C
Issuer, the Borrower or any other Person for any reason whatsoever; the
occurrence or continuance of a Default, or any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Revolving Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolver Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a
        -35-



--------------------------------------------------------------------------------


rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit so long as it materially complies on its face; or
any payment made by such L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will notify the applicable L/C Issuer as soon as practicable but, in
any event, within 10 days of such examination. The Borrower shall be
conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter
        -36-



--------------------------------------------------------------------------------


of Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.04(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and an L/C Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit, and the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Margin for Eurodollar Rate Loans times the daily amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this Section
2.04 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.18(a)(iv), with the balance of such fee, if any, payable to such L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn under
        -37-



--------------------------------------------------------------------------------


any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be due and payable on
the first Business Day after the end of each calendar quarter, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
applicable to Eurodollar Rate Loans during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin applicable to Eurodollar Rate Loans
separately for each period during such quarter that such Applicable Margin
applicable to Eurodollar Rate Loans was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by such L/C Issuer, at
the rate per annum specified in such L/C Issuer’s respective Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the first Business Day after the end of each calendar quarter, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.05.Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed
        -38-



--------------------------------------------------------------------------------


the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, the Total Outstandings shall not exceed the
Aggregate Commitments, and the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify the amount to be borrowed, which
shall be a minimum of $1,000,000 and increments of $1,000,000 in excess thereof,
and the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(a), or that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the
        -39-



--------------------------------------------------------------------------------


minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Revolving Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Revolving Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolver Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolver Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, the occurrence or continuance of a Default, or
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02. No such funding of
        -40-



--------------------------------------------------------------------------------


risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.06.Prepayments.
(a)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 2:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan
        -41-



--------------------------------------------------------------------------------


shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.18, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and any such
prepayment shall be in a minimum principal amount of $500,000 and in increments
of $100,000 in excess thereof or in the full amount of the Swing Line Loan. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless after
the prepayment in full of the Revolving Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.
2.07.Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
two Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $15,000,000 or any whole
multiple of $2,500,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Letter of Credit Sublimit
or Swing Line Sublimit, as the case may be, shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
2.08.Repayment of Loans.
(a)The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.
        -42-



--------------------------------------------------------------------------------


(b)The Borrower shall repay each Swing Line Loan on the earlier to occur of the
date seven Business Days after such Loan is made and the Maturity Date.
2.09.Interest.
(a)Subject to the provisions of subsection (b) below, each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; each Base Rate Revolving Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.10.Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:
(a)Facility Fee. In consideration of the Commitments made available by the
Lenders hereunder, the Borrower agrees to pay to the Administrative Agent for
the account of each Lender a fee (the “Facility Fee”) on such Lender’s
Commitment amount computed at a per annum rate for each day during the
applicable Facility Fee Calculation Period (hereinafter
        -43-



--------------------------------------------------------------------------------


defined) equal to the Applicable Facility Fee Rate. The Facility Fee shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each March, June, September and December (and the
Maturity Date) for the immediately preceding calendar quarter (or portion
thereof) (each such calendar quarter or portion thereof for which the Facility
Fee is payable hereunder being herein referred to as a “Facility Fee Calculation
Period”), beginning with the first of such dates to occur after the Closing
Date. The Facility Fee shall be calculated for actual days elapsed on the basis
of a 360-day year.
(b)Other Fees. (i) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their respective Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
2.11.Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.12.Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of business
and by the Administrative Agent through the maintenance of a Register, on behalf
of the Borrower, in accordance with the provisions of Section 10.06(c). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender (or
to such Lender and its registered assigns), which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
        -44-



--------------------------------------------------------------------------------


(b)In addition to the accounts and records referred to in subsection (a), each
Lender shall maintain in accordance with its usual practice and the
Administrative Agent shall also reflect in the Register, on behalf of the
Borrower, accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.
2.13.Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolver Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolver Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Revolver Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Revolver Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolver
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolver Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for
        -45-



--------------------------------------------------------------------------------


such period. If such Lender pays its share of the applicable Revolver Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Revolving Loan included in such Revolver Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this ARTICLE II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Section 4.02 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
        -46-



--------------------------------------------------------------------------------


2.14.Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.15.[Intentionally Omitted].
2.16.Increase in Commitments. At any time the Borrower may, on the terms set
forth below, request that the Aggregate Commitments hereunder be increased;
provided, that (i) the Aggregate Commitments hereunder at no time shall exceed
$750,000,000, (ii) the Combined Commitments at no time shall exceed
$1,500,000,000, (iii) each such request shall be in a minimum amount of at least
$10,000,000 and in increments of $5,000,000 in excess thereof, (iv) an increase
in the Aggregate Commitments hereunder may only be made at a time when no
Default or Event of Default shall have occurred and be continuing, and (v) no
Lender’s Commitment shall be increased under this Section 2.16 without its
consent. In the event of such a requested increase in the Aggregate Commitment,
any financial institution which the Borrower invites to become a Lender or to
increase its Commitment may set the amount of its Commitment at a level agreed
to by the Borrower; provided that if such financial institution is not an
existing Lender, (x) the Administrative Agent shall have consented (such consent
not to
        -47-



--------------------------------------------------------------------------------


be unreasonably withheld) to such financial institution’s becoming a Lender if
such consent would be required under Section 10.06(b) for an assignment of Loans
to such Person and (y) such financial institution shall not be any Person
prohibited from taking an assignment of Loans pursuant to Section 10.06(b)(v).
In the event that the Borrower and one or more of the Lenders (or other
financial institutions) shall agree upon such an increase in the Aggregate
Commitments (i) the Borrower, the Administrative Agent and each Lender or other
financial institution increasing its Commitment or extending a new Commitment
shall enter into an amendment to this Agreement setting forth the amounts of the
Commitments, as so increased, providing that the financial institutions
extending new Commitments shall be Lenders for all purposes under this
Agreement, and setting forth such additional provisions as the Administrative
Agent shall consider reasonably appropriate to effectuate the provisions of this
Section 2.16 and (ii) the Borrower shall furnish, if requested, a new Note to
each financial institution that is extending a new Commitment or increasing its
Commitment. No such amendment shall require the approval or consent of any
Lender whose Commitment is not being increased. Upon the execution and delivery
of such amendment as provided above, and upon satisfaction of such other
conditions as the Administrative Agent may reasonably specify upon the request
of the financial institutions that are extending new Commitments (including,
without limitation, the Administrative Agent administering the reallocation of
any outstanding Loans ratably among the Lenders after giving effect to each such
increase in the Aggregate Commitments, and the delivery of certificates,
evidence of corporate authority and legal opinions on behalf of the Borrower),
this Agreement shall be deemed to be amended accordingly.
2.17.Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or any L/C Issuer if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or if, as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at U.S. Bank. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative
        -48-



--------------------------------------------------------------------------------


Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.17 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the applicable L/C Issuer or Swing Line Lender, as applicable,
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.18.Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower
        -49-



--------------------------------------------------------------------------------


may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Facility Fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
the Commitment of that non-Defaulting Lender minus the aggregate Outstanding
Amount of the Revolving Loans of that Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify
        -50-



--------------------------------------------------------------------------------


the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that subject to Section 10.19
and except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.19.Extension of Maturity Date.
(a)Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders), at least sixty (60) days prior to
the Maturity Date then in effect hereunder (the “Existing Maturity Date”),
request that each Lender extend such Lender’s Maturity Date for an additional
year from the Existing Maturity Date; provided that no more than twoone such
extensionsextension shall be granted following the First Amendment Effective
Date.
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given no later than the
date (the “Notice Date”) that is twenty (20) Business Days after the date the
Administrative Agent notifies the Lender of such request, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date)) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is ten (10) Business Days after the Notice Date (or, if such date is
not a Business Day, on the next preceding Business Day). Upon receipt of such
notice from the Administrative Agent, the Borrower shall determine the date of
the effectiveness of any extension, which date the Borrower may elect to delay
in its sole discretion (such effective date to be referred to herein as the
“Extension Date”).
(d)Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption or other
documentation reasonably satisfactory to the
        -51-



--------------------------------------------------------------------------------


Administrative Agent and the Borrower pursuant to which such Additional
Commitment Lender shall undertake a Commitment that shall extend to the
applicable extended Maturity Date (and, if any such Additional Commitment Lender
is already a Lender, such Commitment shall be in addition to such Lender’s
Commitment hereunder immediately prior to such replacement).
(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to so extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders party hereto on such Extension Date shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to such
Extension Date, then, effective as of such Extension Date, the Maturity Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling one year after the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement. Notwithstanding
anything herein to the contrary, the Commitment of each Non-Extending Lender
shall remain in full force and effect until and shall terminate on the Existing
Maturity Date for such Non-Extending Lender, unless such Non-Extending Lender is
replaced prior to the Existing Maturity Date by an Additional Commitment Lender
as provided in clause (d) above. For the avoidance of doubt, any Additional
Commitment Lender may also replace a Non-Extending Lender on or after any
Extension Date as provided in clause (d) above.
(f)Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of such Extension Date (in sufficient copies for each
Extending Lender and each Additional Commitment Lender) signed by a Responsible
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such extension and certifying that as of
such Extension Date, before and after giving effect to such extension, the
representations and warranties contained in ARTICLE V (other than the
representation and warranty in Section 5.05) are (i) with respect to
representations and warranties that contain a qualification as to materiality,
true and correct in all respects (after giving effect to any such qualification
therein), and (ii) with respect to representations and warranties that do not
contain a qualification as to materiality, true and correct in all material
respects, in each case as of such Extension Date (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date, and except that for purposes
of this Section 2.19, the representations and warranties contained in Section
5.04 shall be deemed to refer to the most recent statements furnished pursuant
to subsection (a) of Section 6.01), and no Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, the Borrower shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.
(g)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.
        -52-



--------------------------------------------------------------------------------


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any Obligation of the Borrower
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)If the Borrower or the Administrative Agent shall be required by applicable
Law to withhold or deduct any Taxes from any payment, then the Borrower or
Administrative Agent, as applicable, shall withhold or make such deductions as
are determined by the Borrower or Administrative Agent to be required based upon
the information and documentation received pursuant to subsection (e) below, the
Borrower or Administrative Agent, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law, and to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above but without duplication, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.
(c)Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above but without duplication, the Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 15 days after demand therefor is submitted in writing
accompanied with a certificate satisfying the requirement set forth below, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) required to be withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of any such payment or liability delivered to the Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.
        -53-



--------------------------------------------------------------------------------


(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall indemnify the Borrower and the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or such L/C Issuer, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
L/C Issuer, as the case may be, to the Borrower or the Administrative Agent
pursuant to subsection (e). Each Lender and each L/C Issuer hereby authorizes
the Administrative Agent and the Borrower, as applicable, to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent or the Borrower, as the case may be, under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation. (i) Each Lender and L/C Issuer and the
Administrative Agent shall deliver to the Borrower and to the Administrative
Agent, on or before the date on which it becomes a party to this Agreement,
whenever a lapse in time or change in circumstances of such Person renders such
documentation obsolete or inaccurate, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
if applicable, the required rate of withholding or deduction, and such Person’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Person by the Borrower pursuant to
this Agreement or otherwise to establish such Person’s status for withholding
Tax purposes in the applicable jurisdiction.
(ii)Without limiting the generality of the foregoing,
        -54-



--------------------------------------------------------------------------------


(A)any Lender, L/C Issuer or Administrative Agent that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrower and the Administrative Agent two properly completed and duly
executed originals of Internal Revenue Service Form W-9 (or any successor form)
and/or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent certifying to
such Person’s exemption from United States federal backup withholding; and
(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1)two properly completed and duly executed originals of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(2)two properly completed and duly executed originals of Internal Revenue
Service Form W-8ECI (or any successor form),
(3)to the extent a Foreign Lender is not the beneficial owner, executed copies
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal Revenue Service Form
W-8BEN-E or Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate described in Section 3.01(e)(ii)(B)(4) on behalf of each such direct
and indirect partner as applicable,
(4)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, or
        -55-



--------------------------------------------------------------------------------


(5)properly completed and duly executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
(iii)Each Lender, L/C Issuer and Administrative Agent shall promptly notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and deliver to the
Borrower and the Administrative Agent properly completed and updated and duly
executed originals of any previously delivered form or certification (or any
applicable successor form) on or before the date that any such form of
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent unless such Person
is not legally entitled to deliver such forms or certifications. Each Lender and
L/C Issuer shall take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Person, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrower or the
Administrative Agent make any withholding or deduction for Taxes from amounts
payable to such Lender or L/C Issuer; and
(iv)If a payment made to a Lender or L/C Issuer under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or such
L/C Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or such L/C Issuer shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or such L/C Issuer has complied with
such Lender’s or such L/C Issuer’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any
        -56-



--------------------------------------------------------------------------------


refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes (whether received in cash or as an overpayment
applied to a future Tax payment) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
3.02Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer
        -57-



--------------------------------------------------------------------------------


illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03Inability to Determine Rates.
(a)If the Required Lenders determine in good faith that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Revolver Borrowing of Base Rate
Loans in the amount specified therein.
(b)Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.03(a) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.03(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for loans
in the United States, then the Administrative Agent and the Borrower shall seek
to jointly agree upon an alternative interest rate benchmark to the Eurodollar
Base Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time (including any mathematical or other adjustments to the benchmark (if
any) incorporated therein) (the “LIBOR Successor Rate”), and the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such LIBOR Successor Rate and such other related changes to this
Agreement as may be reasonably necessary to implement the LIBOR Successor Rate.
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such LIBOR Successor Rate and
related amendments is
        -58-



--------------------------------------------------------------------------------


provided to the Lenders, a written notice from Lenders constituting the Required
Lenders stating that such Lenders object to such amendment. Until such LIBOR
Successor Rate shall be determined in accordance with this Section 3.03(b), (x)
any request pursuant to Section 2.02 that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Rate Loan shall
be ineffective and any such Borrowing shall be continued as or converted to, as
the case may be, a Base Rate Loan, and (y) if any request pursuant to Section
2.02 requests a Eurodollar Rate Loan, such Borrowing shall be made as a Base
Rate Loan. If the LIBOR Successor Rate determined pursuant to this Section
3.03(b) shall be less than zero, such LIBOR Successor Rate shall be deemed to be
zero for the purposes of this Agreement.
3.04Increased Costs.
(a)Increased Costs Generally. Except with respect to Taxes, if any Change in Law
shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer; or
(ii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender (except any reserve requirement reflected in the
Eurodollar Rate) or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or
        -59-



--------------------------------------------------------------------------------


such L/C Issuer’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).
3.05Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(but excluding any loss of margin or Applicable Margin) incurred by it as a
result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
Solely for purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching
        -60-



--------------------------------------------------------------------------------


deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
3.06Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or such L/C
Issuer in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
3.07Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.Conditions of Effectiveness of Agreement. This Agreement shall become
effective and the rights and obligations of the parties under this Agreement
shall become operative subject to the prior or concurrent satisfaction or waiver
of only the conditions precedent set forth in this Section 4.01 and Section
4.02:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower
(where applicable), each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) (where
applicable):
(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lead Arranger, each Lender and
the Borrower;
        -61-



--------------------------------------------------------------------------------


(ii)a copy of the certificate of incorporation (or comparable constitutive
document) of the Borrower, together with all amendments thereto, certified by
the Secretary, Assistant Secretary, or other appropriate officer of the
Borrower, and a certificate of good standing, certified by the appropriate
governmental officer of its jurisdiction of organization;
(iii)copies, certified by the Secretary, Assistant Secretary or other
appropriate officer of the Borrower of its by-laws (or any comparable
constitutive laws, rules or regulations) and of the resolutions of the finance
committee of the board of directors of the Borrower authorizing the execution of
the Loan Documents;
(iv)incumbency certificates, executed by the Secretary or Assistant Secretary or
other appropriate officer of the Borrower, which shall identify by name and
title and bear the signature of the officers of the Borrower authorized to sign
the Loan Documents and to make borrowings hereunder, as applicable, upon which
certificate the Administrative Agent, the L/C Issuers, the Swing Line Lender and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower;
(v)a certificate, signed by a Responsible Officer, certifying (a) that on the
date hereof no Default or Event of Default has occurred and is continuing and
(b) that as of the date hereof, since the date of the Audited Financial
Statements (or the last date for which audited financial statements are
available on the Closing Date) with respect to the Borrower and its
Subsidiaries, there has been no Material Adverse Effect;
(b)The Administrative Agent’s receipt of:
(i)evidence of the payment of all fees and expenses required to be paid by the
Borrower pursuant to the Amended and Restated Commitment Letter and Fee Letters;
(ii)an opinion of Ropes & Gray LLP, counsel to the Borrower, in a form
reasonably satisfactory to the Administrative Agent;
(iii)evidence of termination of the Existing Credit Agreement and that certain
5-Year Revolving Credit Agreement, dated as of June 4, 2012, among the Borrower,
Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as the
administrative agent, and the other financial institutions signatory thereto by
each of the parties thereto in the form agreed by the parties thereto and
repayment in full of all obligations, indebtedness and liabilities outstanding
thereunder; and
(iv)such other documents as any Lender or its counsel may have reasonably
requested (including, without limitation, any Notes requested pursuant to
Section 2.12).
(c)The Lenders’ receipt, at least 3 Business Days prior to the Closing Date, of
all documentation and other information about the Borrower that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act,
that has been requested in writing by such Lenders at least 10 Business Days
prior to the Closing Date.
        -62-



--------------------------------------------------------------------------------


(d)Since January 31, 2015 (or the last date for which audited financial
statements are available on the Closing Date) there shall not have occurred any
Material Adverse Effect.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02.Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for a Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(a)there exists no Default or Event of Default;
(b)the representations and warranties contained in ARTICLE V are (i) with
respect to representations and warranties that contain a qualification as to
materiality, true and correct in all respects (after giving effect to any such
qualification therein), and (ii) with respect to representations and warranties
that do not contain a qualification as to materiality, true and correct in all
material respects, in each case as of the date of such Borrowing or date for
issuance of such Letter of Credit (other than the representation and warranty
set forth in Section 5.05, which shall only be made by the Borrower as of the
date of this Agreement) except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall be (i) with respect to representations and warranties that
contain a qualification as to materiality, true and correct in all respects
(after giving effect to any such qualification therein), and (ii) with respect
to representations and warranties that do not contain a qualification as to
materiality, true and correct in all material respects, in each case on and as
of such earlier date; and
(c)after giving effect to such Loan and the other Loans being made as a part of
such Borrowing or the issuance of such Letter of Credit, the Total Outstandings
do not exceed the Aggregate Commitments.
Each Request for a Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
        -63-



--------------------------------------------------------------------------------


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01.Existence and Standing. Each of the Borrower and its Subsidiaries (other
than Subsidiaries that in the aggregate own, directly or indirectly, less than
ten percent (10%) of the Consolidated Total Assets of the Borrower and its
Subsidiaries) is duly organized, validly existing and in good standing (to the
extent applicable) under the laws of its jurisdiction of organization, is duly
qualified to do business as a foreign organization and is in good standing under
the laws of each jurisdiction in which it owns or leases real property or in
which the nature of its business requires it to be so qualified, except in the
case of this clause (b) where the failure to be in good standing or to so
qualify is not reasonably likely to have a Material Adverse Effect, and has all
requisite corporate or other organizational power and authority to own, lease
and operate its property and assets and to conduct its business as presently
conducted and as proposed to be conducted.
5.02.Authorization and Validity.
(a)The Borrower has the requisite corporate or other organizational power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party.
(b)The execution, delivery and performance, as the case may be, of each of the
Loan Documents to which the Borrower is a party, and the consummation of the
transactions contemplated thereby, have been duly approved by the finance
committee of the board of directors of the Borrower, and such approval has not
been rescinded. No other corporate or other organizational action or proceeding
on the part of the Borrower is necessary to consummate such transactions.
(c)Each of the Loan Documents to which the Borrower is a party has been duly
executed or delivered, as the case may be, by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditor’s rights generally), is in
full force and effect, and no Default or Event of Default exists.
5.03.No Conflict, Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will (a) violate, in
any material respect, any law, rule, regulation, order, writ, judgment,
injunction, decree or arbitral award binding on the Borrower, (b) violate the
Borrower’s Organization Documents, (c) violate the provisions of any material
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or (d) result in the
creation or imposition of any Lien (other than any Lien permitted by Section
7.02) in, of or on the Property of the Borrower or a Subsidiary pursuant to the
terms of any such material indenture, instrument or agreement. No order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by, any Governmental Authority is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents, except such as are immaterial.
        -64-



--------------------------------------------------------------------------------


5.04.Financial Statements. The Audited Financial Statements delivered to the
Administrative Agent and the Lenders were prepared in accordance with GAAP in
effect on the date such statements were prepared and fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
5.05.No Material Adverse Effect. As of the Closing Date, since the date of the
Audited Financial Statements with respect to the Borrower and its Subsidiaries,
there has been no material adverse change in the business, financial condition
or results of operations of the Borrower and its Subsidiaries on a consolidated
basis.
5.06.Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries except (i) such
taxes, if any, as are being contested in good faith, as to which adequate
reserves have been provided in accordance with GAAP or (ii) which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. No tax liens have been filed and remain in effect with respect
to the Borrower and its Subsidiaries except (i) as being contested in good faith
and by appropriate proceedings and for which appropriate adequate reserves in
accordance with GAAP have been established, (ii) which would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect or (iii) as permitted by Section 7.02. No written claims of taxing
authorities are pending and being made, and no other claims are to the knowledge
of the executive officers of the Borrower pending, against the Borrower or any
of its Subsidiaries, except in each case claims (i) which are being actively
contested by the Borrower or such Subsidiary in good faith and by appropriate
proceedings and with respect to which the Borrower or such Subsidiary has
established such reserves or made other appropriate provisions as shall be
required in conformity with GAAP; or (ii) which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
5.07.Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their executive officers, threatened against or affecting the Borrower or any of
its Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect.
5.08.Subsidiaries. Schedule 5.08 contains an accurate list of all of the
Subsidiaries of the Borrower as of the Closing Date, setting forth their
respective jurisdictions of organization. As of the Closing Date, all of the
equity of such Subsidiaries is held by the Borrower or other Subsidiaries,
excluding director qualifying shares and shares required by applicable law to be
owned by foreign nationals. As of the Closing Date, all of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non assessable.
5.09.ERISA Compliance.
        -65-



--------------------------------------------------------------------------------


(a)Each Plan (other than a Multiemployer Plan) is in compliance, and, to the
knowledge of the Borrower, each Multiemployer Plan is in compliance, and, with
respect to each Multiemployer Plan, each of the Borrower and the ERISA
Affiliates is in compliance, with the applicable provisions of ERISA, the Code
and other Federal or state laws except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, nothing has occurred that would prevent or cause the loss of the
qualified status under Section 401(a) of the Code of each Pension Plan that is
intended to be so qualified, except as would not reasonably be expected to have
a Material Adverse Effect.
(b)There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would be reasonably expected to have a Material Adverse Effect. To
the knowledge of the Borrower, there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
would result or would be reasonably expected to result in a Material Adverse
Effect.
(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate has knowledge of any fact, event or circumstance with respect to any
Pension Plan, in each case, which would reasonably be expected to result in
liability of the Borrower or its Subsidiaries; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and neither the Borrower nor any ERISA Affiliate
has applied for or obtained a waiver of the minimum funding standards under the
Pension Funding Rules; (iii) as of the most recent valuation date for any
Pension Plan, none of the Single Employer Plans are in “at risk status” (as
defined in Section 430(i)(4) of the Code); (iv) neither the Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid (taking into account all applicable grace periods); (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069(a) or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof or by the PBGC and no event or circumstance has occurred or exists that
reasonably is expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)Neither the Borrower nor any ERISA Affiliate has failed to make any minimum
required contribution under Sections 412 or 430(a) of the Code on or before the
due date for such installment or other payment with respect to a Single Employer
Plan, or has failed to make a required contribution or payment to a
Multiemployer Plan as set forth in Section 431 of the Code, in each case, which
failure has not been corrected within sixty (60) days of its occurrence and in
each case, which would reasonably be expected to result in a Material Adverse
Effect.
5.10.Accuracy of Information. No written information, certificate, exhibit or
report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent, the Swing Line Lender, any L/C Issuer or the Lenders
(including the Loan Documents and any representation or warranty therein) taken
together contained any material misstatement of fact or omitted to state a
        -66-



--------------------------------------------------------------------------------


material fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which they were made.
5.11.Regulations T, U and X. Neither the making of any Loan hereunder nor the
use of the proceeds thereof will violate the provisions of Regulations T, U or
X.
5.12.Compliance with Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except where the
failure to so comply would not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received any notice
to the effect that its operations are not in material compliance with any
Environmental, Health or Safety Requirements of Law or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any petroleum, toxic or hazardous waste or substance
into the environment, which noncompliance or remedial action would reasonably
be expected to have a Material Adverse Effect.
5.13.Ownership of Property. On the date of this Agreement, the Borrower and its
Subsidiaries have good title, free of all Liens other than those permitted by
Section 7.02, to all of the Property and assets reflected in the Audited
Financial Statements as owned by it (other than those Property and assets
disposed of in the ordinary course of business since such date). The Borrower
and each of its Subsidiaries owns (or is licensed to use) all Intellectual
Property that is necessary in any material respect for the conduct of its
respective business as conducted on the date of this Agreement, without any
conflict with the rights of any other Person that would reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is
aware of any material existing or threatened infringement or misappropriation of
any of its Intellectual Property by any third party or any material third party
claim that any aspect of the business of the Borrower or any Subsidiary (as
conducted on the date of this Agreement) infringes or will infringe upon, any
Intellectual Property or other property right of any other Person, in each case
that would reasonably be expected to have a Material Adverse Effect.
5.14.Labor Matters. There are no labor controversies pending or, to the
Borrower’s knowledge, threatened against the Borrower or any Subsidiary, which
would reasonably be expected to have a Material Adverse Effect. The Borrower and
each of its Subsidiaries are in substantial compliance in all respects with the
Fair Labor Standards Act, as amended, except where non-compliance would not
reasonably be expected to have a Material Adverse Effect.
5.15.Investment Company Act. The Borrower is not and is not required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.16.Insurance. The insurance policies and programs in effect with respect to
the Property, liabilities and business of the Borrower and its Subsidiaries are
maintained with financially sound and reputable insurance companies and reflect
coverage that is consistent with sound business practice (after giving effect to
any self-insurance reasonable and customary for
        -67-



--------------------------------------------------------------------------------


similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries).
5.17.Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)The Borrower, its Subsidiaries, and to the knowledge of the Borrower or such
Subsidiary, their respective directors, officers, agents and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person. No Loan or Letter of Credit, use of the
proceeds of any Loan or Letter of Credit or other transactions contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions.
(b)Neither the making of the Loans hereunder nor the use of the proceeds thereof
will violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The Borrower and its Subsidiaries are in compliance in all material respects
with the PATRIOT Act, as applicable.


ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized in an amount equal to 103% of such
Outstanding Amount or back-stopped by a letter of credit in such amount in form
and substance reasonably satisfactory to the Administrative Agent):
6.01.Financial Reporting. The Borrower will maintain, for itself and its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP and, subject to Section 10.02, will furnish or cause to be furnished
to the Administrative Agent for further delivery to the Lenders:
(a)Within 90 days after the close of each of its fiscal years (or, if earlier,
15 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)), for itself and its Subsidiaries on a
consolidated basis, a balance sheet as of the end of such fiscal year and the
related statements of income, and consolidated stockholders’ equity and cash
flows for such fiscal year, prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, and accompanied by an audit report
certified by an independent registered public accounting firm that is reasonably
acceptable to the Required Lenders (it being agreed that PricewaterhouseCoopers
LLP or any of the other “Big Four” accounting firms shall
        -68-



--------------------------------------------------------------------------------


be acceptable to the Required Lenders), which audit report shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; provided that such report may set
forth qualifications to the extent such qualifications pertain solely to changes
in GAAP from those applied during earlier accounting periods, the implementation
of which changes (with the concurrence of such accountants) is reflected in the
financial statements accompanying such report.
(b)Within 45 days after the close of each of the first three quarterly periods
of each of its fiscal years (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)), for itself and its Subsidiaries on a consolidated basis, a balance sheet
as of the end of such period and the related statements of income, and
consolidated stockholders’ equity and cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by a
Responsible Officer as to fairness of presentation and prepared, with respect to
such consolidated statements, in accordance with GAAP (subject to normal year
end adjustments and absence of footnotes).
(c)Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit D hereto signed by a
Responsible Officer showing the calculations necessary to determine compliance
with Section 7.04 as of the last day of the fiscal period covered by such
financial statements, and stating that no Default or Event of Default exists, or
if any Default or Event of Default exists, stating the nature and status thereof
and the Borrower’s plans with respect thereto.
(d)Within 30 days after an executive officer of the Borrower knows that any
ERISA Event described in Section 5.09 (subject to materiality qualifiers
contained therein) has occurred with respect to any Plan, a statement, signed by
a Responsible Officer of the Borrower, describing said event and the action
which the Borrower proposes to take with respect thereto.
(e)Within 10 days after receipt by the Borrower or any Subsidiary, a copy of any
notice or claim to the effect that the Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of the release by the Borrower, any of
its Subsidiaries, or any other Person of any petroleum, toxic or hazardous waste
or substance into the environment, and any notice alleging any violation of any
Environmental, Health or Safety Requirements of Law by the Borrower or any of
its Subsidiaries, which, in either case, would reasonably be expected to have a
Material Adverse Effect or subject the Borrower and its Subsidiaries to
liability, individually or in the aggregate, in excess of the Threshold Amount
(in each case, determined after giving effect to claims that are covered by
applicable third-party insurance policies (other than retro-premium insurance or
other policies with similar self-insurance attributes) of the Borrower or any of
its Subsidiaries unless the insurers of such claims have disclaimed coverage).
(f)Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(g)Promptly upon the filing thereof, copies of all final registration
statements, proxy statements and annual, quarterly, monthly or other reports
which the Borrower or any of its Subsidiaries files with the SEC (provided the
Borrower shall not be obligated to provide copies
        -69-



--------------------------------------------------------------------------------


of routine reports which are required to be filed concerning the management of
employee benefit plans, including, without limitation, stock purchases or the
exercise of stock options made under any such employee benefit plan or any
materials for which the Borrower has sought confidential treatment from the
SEC).
(h)Except to the extent that such items are redundant with reports or
information otherwise provided pursuant to this Section 6.01, promptly upon the
furnishing thereof to the holders thereof, copies of all financial statements
and reports furnished to the holders of (or trustee or other representative for
the holders of) any Material Indebtedness of the Borrower or its Subsidiaries.
(i)Such other information (including nonfinancial information) as any Lender
through the Administrative Agent may from time to time reasonably request.
(j)On or promptly after any time at which the Borrower becomes subject to the
Beneficial Ownership Regulation, a completed Beneficial Ownership Certification
in form and substance reasonably acceptable to the Administrative Agent.
Notwithstanding the foregoing, the obligations in this Section 6.01 (other than
the obligation to furnish audited financial statements pursuant to Section
6.01(a)) to furnish financial statements of the Borrower and its Subsidiaries
may be satisfied by furnishing the applicable financial statements of any Parent
Company; provided that, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such Parent Company), on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand.
Documents required to be delivered pursuant to Sections 6.01(a), (b), (f), (g),
or (h), or (j) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
        -70-



--------------------------------------------------------------------------------


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, DebtX or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arranger, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
6.02.Use of Proceeds. The Borrower will, and will cause each of its Subsidiaries
to, use the proceeds of the Credit Extensions for working capital purposes,
capital expenditures and any other lawful corporate purposes and to refinance
the Borrower’s indebtedness under (x) the Existing Credit Agreement and (y) that
certain 5-Year Revolving Credit Agreement dated as of June 4, 2012, as amended,
by and among the Borrower, Citizens Bank, N.A. (formerly known as RBS Citizens,
N.A.), as administrative agent, and the other parties thereto. The Borrower will
not, nor will it permit any Subsidiary, to use proceeds of the Credit Extensions
other than as contemplated in this Section 6.02.
6.03.Other Notices. Promptly after the Borrower or relevant Subsidiary becomes
aware of such occurrence, the Borrower will give notice in writing to the
Administrative Agent of the occurrence of: any Default or Event of Default; and
any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect; provided, no separate notice of the
occurrence of any such development under this clause (b) needs to be given to
the extent such item has been disclosed in the Borrower’s annual, quarterly or
other reports (i.e., 10-K, 10-Q or 8-K) filed with the SEC and delivered
pursuant to Section 6.01(g) or in a press release issued by the Borrower or one
of its Subsidiaries. Any such notice shall state the nature and status of the
occurrence and any and all actions taken with respect thereto.
6.04.Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, (a) carry on and conduct its business in substantially the same
or complementary fields of enterprise as it is presently conducted and to do all
things necessary to remain duly organized, validly existing and in good standing
as a domestic organization in its jurisdiction of
        -71-



--------------------------------------------------------------------------------


organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except for transactions not
prohibited by Section 7.01 or, in the case of the preceding clause (b), where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
6.05.Taxes. The Borrower will, and will cause each of its Subsidiaries to, pay
when due all material taxes, assessments and governmental charges and levies
upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP and in connection
with which no tax Lien has been filed (other than those permitted by Section
7.02 hereof) or which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
6.06.Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance with
respect to all their Property, liabilities and business in such amounts and with
such coverage as is consistent with sound business practice (after giving effect
to any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries),
and the Borrower will furnish to the Administrative Agent upon request of any
Lender full information as to the insurance carried.
6.07.Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all laws (including,
without limitation, all environmental laws), rules, regulations, orders, writs,
judgments, injunctions, decrees or arbitral awards to which it may be subject,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.
6.08.Anti-Corruption and Sanctions. The Borrower will take steps reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
6.09.Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect. The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve and protect
all of its material Intellectual Property including, without limitation, perform
each of its respective obligations under any and all license agreements and
other contracts and agreements evidencing or relating to Intellectual Property,
using the same in interstate or foreign commerce, properly marking such
Intellectual Property and maintaining all necessary and appropriate governmental
registrations (both domestic and foreign), except in each case where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
        -72-



--------------------------------------------------------------------------------


6.10.Inspection. The Borrower will, and will cause each of its Subsidiaries to,
permit the Administrative Agent and any or each Lender, by its respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Borrower and each of its Subsidiaries (each an
“Inspection”), to examine and make copies of the books of accounts and other
financial records of the Borrower and each of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Borrower and each of its Subsidiaries
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or such Lender may
designate; provided that, unless a Default or Event of Default has occurred and
is continuing, (a) Inspections may only be made by the Administrative Agent;
provided, that any Lender may accompany the Administrative Agent during any such
Inspection and (b) the Administrative Agent shall not be entitled to make more
than two (2) Inspections in any twelve (12) month period. Prior to the
occurrence of a Default or Event of Default, the Administrative Agent will use
reasonable efforts to minimize any disruption to the business of the Borrower
and its Subsidiaries. Notwithstanding anything to the contrary in this Section
6.10, none of the Borrower or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by Law or any binding agreement with any third party or
(iii) in the Borrower’s reasonable judgment, would compromise any
attorney-client privilege, privilege afforded to attorney work product or
similar privilege, provided that the Borrower shall make available redacted
versions of requested documents or, if unable to do so consistent with the
preservation of such privilege, shall endeavor in good faith otherwise to
disclose information responsive to the requests of the Administrative Agent, any
Lender or any of their respective representatives and agents, in a manner that
will protect such privilege.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized in an amount equal to 103% of such
Outstanding Amount or back-stopped by a letter of credit in such amount in form
and substance reasonably satisfactory to the Administrative Agent):
7.01.Fundamental Changes. The Borrower will not (a) merge, amalgamate or
consolidate with or into any other Person, unless at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, and the Borrower is the surviving Person, or if
the Borrower is not the surviving Person, the Borrower notifies the
Administrative Agent and Lenders of such intended surviving Person at least 7
Business Days in advance of such merger, amalgamation or consolidation and the
surviving Person (x) is organized under the Laws of the United States or any
state or subdivision thereof and (y) expressly assumes the obligations of the
Borrower hereunder and under the other
        -73-



--------------------------------------------------------------------------------


Loan Documents pursuant to joinder documentation in form reasonably satisfactory
to the Administrative Agent, (b) sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of related transactions) all or substantially
all of the assets (whether now owned or hereafter acquired) of the Borrower and
its Subsidiaries, taken as a whole, orunless, solely in the case of a Division,
any Person formed by such Division (x) is organized under the Laws of the United
States or any state or subdivision thereof and (y) expressly assumes the
obligations of the Borrower hereunder and under the other Loan Documents
pursuant to joinder documentation in form reasonably satisfactory to the
Administrative Agent or (c) liquidate or dissolve. If the Borrower is not the
surviving Person, prior to the effectiveness of such merger, amalgamation or
consolidation, such surviving Person shall deliver to the Administrative Agent
and the Lenders (a) all documentation and other information about such Person of
the type required to be delivered pursuant to Section 4.01(c) and requested by
the Administrative Agent or any Lender, as applicable, (b) a certificate of an
officer of such Person addressing the matters in Section 4.01(a)(v)(a), (c) a
certificate of the Secretary or other appropriate officer of such Person
attaching (i) a copy of and certifying to such Person’s certificate of
incorporation (or comparable constitutive document), together with all
amendments thereto, (ii) a copy of and certifying to such Person’s by-laws (or
any comparable constitutive laws, rules or regulations), (iii) a copy of and
certifying to the resolutions of the board of directors or other appropriate
authority of such Person authorizing the execution of the joinder documents and
(iv) an incumbency certificate identifying the name, title and signature of the
officers authorized to sign the joinder documents, and (d) an opinion of counsel
to such Person in scope similar to the opinion referred to in Section
4.01(b)(ii).
7.02.Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or such Subsidiary, as applicable, except:
(a)Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(b)Liens imposed by law, such as carriers’, warehousemen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ liens, and other similar liens
arising in the ordinary course of business that secure payment of obligations
not more than 60 days past due or that are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;
(c)Liens (x) arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or letters of credit or guarantees
issued in respect thereof, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations or letters of credit or guarantees issued in respect
thereof (in each case, exclusive of
        -74-



--------------------------------------------------------------------------------


obligations for the payment of Indebtedness) or (z) arising in the ordinary
course of business to secure liability for obligations to insurance carriers
under insurance or self-insurance arrangements, including Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;
(d)easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar encumbrances
or charges, and minor title deficiencies on or with respect to any real property
which do not materially interfere with the use thereof in the business of the
Borrower or any Subsidiary of the Borrower;
(e)Liens securing judgments not constituting an Event of Default under Section
8.01(h) or constituting the pledge of assets for the purpose of securing an
appeal, stay or discharge in the course of any legal proceeding;
(f)Liens created or incurred after the date hereof, given to secure the
Indebtedness incurred or assumed in connection with the acquisition or
construction of property or assets useful and intended to be used in carrying on
the business of the Borrower or any Subsidiary of the Borrower, including Liens
existing on such property or assets at the time of acquisition or construction
thereof or at the time of acquisition or construction by the Borrower or such
Subsidiary, as applicable, of an interest in any business entity then owning
such property or assets, whether or not such existing Liens were given to secure
the consideration for the property or assets to which they attach, subject to
the requirement that the Lien shall attach solely to the assets acquired or
purchased;
(g)Liens securing purchase money Indebtedness (including CapitalizedFinance
Leases) incurred in the ordinary course of business to finance the acquisition
of fixed assets or equipment used in the business of such Subsidiary if such
Indebtedness does not exceed the lower of the fair market value or the cost of
the applicable fixed assets or equipment on the date acquired;
(h)Liens on real property with respect to Indebtedness the proceeds of which are
used (a) for the construction or improvement of the real property securing such
Indebtedness or (b) to finance the cost of construction or improvement of such
real property, provided such financing occurs within one hundred eighty (180)
days of receipt of the certificate of occupancy with respect to such
construction or improvement (other than with respect to a refinancing under
clause (j) below);
(i)other Liens securing Indebtedness or other obligations outstanding at any
time not exceeding an amount equal to 7.5% of Consolidated Total Assets;
(j)any extension, renewal or replacement of any Lien permitted by the preceding
clauses (f), (g), (h) or (i) hereof in respect of the same property or assets
theretofore subject to such Lien in connection with the extension, renewal or
refunding of the Indebtedness secured thereby; provided that (x) such Lien shall
attach solely to the same property or assets, and (y) such extension, renewal or
refunding of such Indebtedness shall be without increase in the principal
remaining unpaid as of the date of such extension, renewal or refunding;
        -75-



--------------------------------------------------------------------------------


(k)Liens on the shares of capital stock of the Borrower’s foreign Subsidiaries
securing Indebtedness in an amount which shall not exceed twenty-five percent
(25%) of the assets of all foreign Subsidiaries;
(l)Liens on the assets of any foreign Subsidiaries of the Borrower securing any
guaranty or other surety for lease obligations;
(m)Liens in favor of a banking or other financial institution arising as a
matter of law or under customary contractual provisions encumbering deposits or
other funds maintained with such banking or other financial institution
(including the right of setoff and grants of security interests in deposits
and/or securities held by such banking or other financial institution) and that
are within the general parameters customary in the banking industry; and that
are contractual rights of setoff relating to pooled deposit or sweep accounts of
the Borrower or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
its Subsidiaries;
(n)Liens in accounts established by entities issuing credit and debit cards or
their affiliates (“Card Issuer”) with the holders of the credit and debit cards
(“Card Holders”), amounts accrued or owing to a Card Issuer by Card Holders, any
reserves on the books of the Card Issuer with respect to subsection (i) or (ii)
hereof, and the proceeds of any of subsections (i), (ii) and (iii) hereof, to
the extent, and only to the extent, that it is ever determined that, contrary to
the agreement of the Card Issuers and the Borrower with respect thereto, the
Borrower has an interest in any of the preceding property of the Card Issuers;
(o)leases, franchises, grants, subleases, licenses, sublicenses, covenants not
to sue, releases, consents and other forms of license (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any Subsidiary and do not secure any Indebtedness;
(p)Liens arising from Uniform Commercial Code, PPSA or any similar financing
statement filings regarding operating leases or consignments entered into by the
Borrower or any Subsidiary in the ordinary course of business;
(q)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(r)security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(s)with respect to any Subsidiary organized in a jurisdiction other than the
United States of America or a state thereof or the District of Columbia, other
Liens and privileges arising mandatorily by any requirement of Law or
Organization Documents;
        -76-



--------------------------------------------------------------------------------


(t)customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture;
(u)contractual Liens of any landlord under any lease entered into by Borrower or
any Subsidiary; and
(v)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business.
7.03.Anti-Corruption Laws; Sanctions. The Borrower will not, directly or
knowingly indirectly, use the proceeds of the Loans or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund or finance any activities or
business of or with any Sanctioned Person or in any other manner that would
result in a violation of any Sanctions by the Borrower, any Subsidiary or any
Lender or their Affiliates or Related Parties. No part of the proceeds of the
Loans or any Letter of Credit will be used, directly or knowingly indirectly,
for any Anti-Corruption Prohibited Activity.
7.04.Maximum Leverage Ratio. The Borrower shall not permit its Leverage Ratio to
be greater than 2.753.25 to 1.00 as of the last day of any Test Period
(commencing with the Test Period ended on January 30, 2016), provided that, the
Leverage Ratio shall be calculated on a Pro Forma Basis, so long as the Borrower
has notified the Administrative Agent in writing of the inclusion or exclusion,
as applicable, of the financial results of the Subsidiary, Person, business or
assets acquired or disposed of in such acquisition or disposition, as
applicable, on a Pro Forma Basis and provided any applicable financial
information (including pro forma calculations) to the Administrative Agent.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01.Events of Default. Any of the following shall constitute an Event of
Default:
(a)Breach of Representation or Warranty. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders, the Swing Line Lender, the L/C Issuers or the Administrative Agent
under or in connection with this Agreement, any Loan, any Letter of Credit or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made
or deemed made; or
(b)Payment Default. Nonpayment of principal of any Loan, Note or L/C Obligations
when due, or interest upon any Loan or Note or of any fee or other obligations
under any of the Loan Documents within five Business Days after such interest,
fee or other obligation becomes due; or
        -77-



--------------------------------------------------------------------------------


(c)Breach of Certain Covenants. The breach by the Borrower of any of the terms
or provisions of Sections 6.02 and 6.04, clause (a) of Section 6.03, any of
Section 7.01, 7.02 or 7.03 or any of the terms of Section 7.04 and such breach
under this clause (ii) continues for 10 days after the first to occur of the
date an executive officer of the Borrower first knows of such breach or the date
the Borrower receives written notice from any Lender (acting through the
Administrative Agent) of such breach; or
(d)Breach of Other Provisions. The breach by the Borrower (other than a breach
which constitutes an Event of Default under clause (a), (b) or (c) of this
Section 8.01) of any of the terms or provisions of this Agreement, and such
breach continues for 30 days after the first to occur of the date an executive
officer of the Borrower first knows of such breach or the date the Borrower
receives written notice from any Lender (acting through the Administrative
Agent) of such breach; or
(e)Default on Material Indebtedness. Failure of the Borrower or any of its
Subsidiaries to make a payment on any Indebtedness under the 20202024 Revolving
Credit Agreement; or the failure of the Borrower or any of its Subsidiaries to
make a payment on Material Indebtedness when due (after giving effect to any
applicable grace period); or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
the 20202024 Revolving Credit Agreement or the default by the Borrower or any of
its Subsidiaries in the performance of any term, provision or condition
contained in any agreement or agreements under which Material Indebtedness was
created or is governed (and any applicable grace period(s) shall have expired),
or any other event shall occur or condition exist, the effect of which is to
cause, or to permit the holder or holders of such Indebtedness under the
20202024 Revolving Credit Agreement or such Material Indebtedness to cause, such
Indebtedness or Material Indebtedness to become due prior to its stated
maturity; or any of the Indebtedness under the 20202024 Revolving Credit
Agreement or Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid in full (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Material Subsidiaries shall not pay, or shall admit
in writing its inability to pay, its debts generally as they become due; or
(f)Voluntary Insolvency Proceedings. The Borrower or any of its Material
Subsidiaries shall have an order for relief entered with respect to it under or
allow any similar event to occur under any Debtor Relief Law, make an assignment
for the benefit of creditors, apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator, monitor or
similar official for it or any Substantial Portion of its Property, institute
any proceeding seeking an order for relief or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or any of its
property or its debts under any Debtor Relief Law, or any organization,
arrangement or compromise of debt under the laws of its jurisdiction of
organization or fail to promptly file an answer or other pleading denying the
material allegations of any such proceeding filed against it, take any corporate
or other organizational action to authorize or effect any of the foregoing
actions set forth in this Section 8.01(f) or fail to contest
        -78-



--------------------------------------------------------------------------------


in good faith, or consent to or acquiesce in, any appointment or proceeding
described in Section 8.01(g); or
(g)Involuntary Insolvency Proceedings. Without the application, approval or
consent of the Borrower or any of its Subsidiaries, a receiver, custodian,
trustee, examiner, liquidator or similar official shall be appointed (either
privately or by a court) for the Borrower or any of its Material Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in Section
8.01(f)(iv) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days; or
(h)Judgments. The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge any one or more judgments or orders for the
payment of money in excess of the Threshold Amount in the aggregate (determined
after giving effect to claims that are covered by applicable third-party
insurance policies (other than retro-premium insurance or other policies with
similar self-insurance attributes) of the Borrower or any of its Subsidiaries
unless the insurers of such claims have disclaimed coverage or provided notice
to the Borrower or any of its Subsidiaries of its reservation of the right to
disclaim coverage), which judgments are not stayed on appeal with adequate
reserves set aside on its books in accordance with GAAP of the Borrower or any
of its Subsidiaries; or
(i)ERISA. One or more ERISA Events shall have occurred which has resulted or
reasonably is expected to result in an increase in liability of the Borrower and
its Subsidiaries in respect of one or more Pension Plans that would reasonably
be expected to result in a Material Adverse Effect, or the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any required installment payment or payments with respect to such
withdrawal liability under Section 4201 of ERISA under one or more Multiemployer
Plans that would reasonably be expected to result in a Material Adverse Effect;
or
(j)Change of Control. Any Change of Control shall occur; or
(k)Failure of Loan Documents to Remain in Effect. Any Loan Document shall fail
to remain in full force or effect or the Borrower, any Parent Company or any of
their respective Subsidiaries shall so assert; or any action shall be taken by
the Borrower, any Parent Company or any of their respective Subsidiaries to
discontinue, revoke or to assert the invalidity or unenforceability of any Loan
Document.
8.02.Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
        -79-



--------------------------------------------------------------------------------


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under ARTICLE III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
        -80-



--------------------------------------------------------------------------------


Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01.Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints U.S. Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions other than with respect
to the provisions of Section 9.07. In its capacity as the Lenders’ and L/C
Issuers’ contractual representative, the Administrative Agent is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders and the L/C Issuers hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender and L/C Issuer hereby
waives.
9.02.Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03.Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
        -81-



--------------------------------------------------------------------------------


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an L/C Issuer. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the Lenders
and L/C Issuers; provided that, except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in ARTICLE IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.
        -82-



--------------------------------------------------------------------------------


9.04.Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05.Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent, the Lenders and the L/C Issuers and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
9.06.Delegation of Duties to Affiliates. The Borrower, Lenders and the L/C
Issuers agree that the Administrative Agent may delegate any of its duties under
this Agreement to any of its Affiliates. Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under ARTICLES IX and X.
9.07.Resignation and Removal of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank that is a U.S.
person (within the meaning of Treasury Regulations Section 1.1441-1), or an
Affiliate of any such bank with an office in the United States, which office
shall assume primary withholding responsibility under Treasury Regulations
Section 1.1441-1. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above;
        -83-



--------------------------------------------------------------------------------


provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its subagents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. In the event that there is a successor
to the Administrative Agent by merger, or the Administrative Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 9.07, then the
term “prime rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Administrative Agent.
(b)Any resignation by U.S. Bank as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by the retiring L/C Issuer, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
(c)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from, or a determination by, the Administrative Agent or any
other party) a Defaulting Lender pursuant to clause (c) of the definition of
“Defaulting Lender”, the Required Lenders may by notice (the “Removal Notice”)
to the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower (not to be unreasonably withheld), appoint a
replacement Administrative Agent hereunder. If no such replacement
Administrative Agent has been appointed by the Required Lenders and has accepted
such appointment within 30 days after
        -84-



--------------------------------------------------------------------------------


the delivery of the Removal Notice (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless, to the fullest extent permitted by applicable law, become effective
in accordance with the Removal Notice on the Removal Effective Date.
9.08.Non-Reliance on Administrative Agent and Other Lenders.
(a)Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders or L/C Issuers by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Lead Arrangers shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender or any L/C Issuer with any notice,
report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or Lead
Arrangers (whether or not in their respective capacity as Administrative Agent
or Lead Arrangers) or any of their Affiliates.
(b)Each Lender and each L/C Issuer further acknowledges that it has had the
opportunity to be represented by legal counsel in connection with its execution
of this Agreement and the other Loan Documents, that it has made its own
evaluation of all applicable laws and regulations relating to the transactions
contemplated hereby, and that the counsel to the Administrative Agent represents
only the Administrative Agent and not the Lenders or L/C Issuers in connection
with this Agreement and the transactions contemplated hereby.
9.09.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Co-Syndication Agents or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
Without limiting the foregoing, none of such Lenders or L/C Issuers shall have
or be deemed to have a fiduciary relationship with any Lender or L/C Issuer.
Each Lender and each L/C Issuer hereby makes the same acknowledgments with
respect to such Lenders and L/C Issuers as it makes with respect to the
Administrative Agent in Section 9.08.
9.10.Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and
        -85-



--------------------------------------------------------------------------------


irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.11.General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence of, willful misconduct of, or the breach of any of its
obligations under any Loan Document by, such Person.
9.12.Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent the fees agreed to by the Borrower and the Administrative Agent.
ARTICLE X.
MISCELLANEOUS
10.01.Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall
        -86-



--------------------------------------------------------------------------------


be effective unless in writing signed by the Required Lenders and the Borrower,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01 without the written consent of
each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayments of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(e)change Section 8.03 or 2.14 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender; or
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the
        -87-



--------------------------------------------------------------------------------


Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
10.02.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to ARTICLE
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes,  notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function,
        -88-



--------------------------------------------------------------------------------


as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
 notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the
        -89-



--------------------------------------------------------------------------------


Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
(e)Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or the terms thereof,
as understood by the recipient, varied from any confirmation thereof. The
Borrower shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03.No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and L/C Issuers; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
        -90-



--------------------------------------------------------------------------------


10.04.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Notwithstanding the foregoing, with respect to this
Section 10.04(a), the Borrower shall only be required to reimburse the
Administrative Agent, the Lenders and the L/C Issuers for attorneys’ fees and
time charges of not more than three firms of attorneys unless a Default or Event
of Default has occurred and is continuing.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Co-Syndication Agent,
each Lead Arranger, each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including, without limitation, the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by or asserted or awarded against any Indemnitee, in each case, arising
out of, in connection with, or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the execution or delivery of this
Agreement, any other Loan Document, the Amended and Restated Commitment Letter
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding
        -91-



--------------------------------------------------------------------------------


relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any of its Subsidiaries against an
Indemnitee for a material breach of such Indemnitee’s express obligations
hereunder, under any other Loan Document or the Amended and Restated Commitment
Letter, if the Borrower or any of its Subsidiaries has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Notwithstanding the foregoing, with respect to this
Section 10.04(b), the Borrower shall only be required to reimburse the
Administrative Agent and the Lenders for attorneys’ fees and time charges of not
more than three firms of attorneys unless a Default or Event of Default has
occurred and is continuing. This Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim. Payments under this Section shall be made by the
Borrower to the Administrative Agent for the benefit of the relevant Indemnitee.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.
        -92-



--------------------------------------------------------------------------------


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05.Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b),
        -93-



--------------------------------------------------------------------------------


participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 or a multiple of $1,000,000 in excess
of that amount unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default has occurred and is
continuing at the time of such assignment or such assignment is to a Lender or
an Affiliate of a Lender;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of such Lender;
        -94-



--------------------------------------------------------------------------------


(C)the consent of the applicable L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to the
Borrower, any Parent Company or any of their respective Subsidiaries, to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), to any Person that is not a Bank (unless the Borrower shall
have consented to such assignment, which consent may be withheld in its sole
discretion) or to a natural person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under
        -95-



--------------------------------------------------------------------------------


this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender and L/C Issuer, at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary in
this Agreement or any Loan Document, no transfer or assignment of any Loan or
L/C Obligation shall be effective until properly recorded in the Register. It is
intended that any Loans or other obligations issued pursuant to this Agreement
or any Loan Document shall be maintained at all times in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code,
Treasury Regulation Section 5f.103-1(c) and the provisions of this Agreement
shall be construed in accordance with this intention.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that  such Lender’s obligations under this Agreement shall remain
unchanged,  such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,  the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of each Participant’s interest in the Loans, L/C
Obligations, Swing Line Loans and any other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or
        -96-



--------------------------------------------------------------------------------


any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, or is otherwise required thereunder. The entries in the Participant
Register shall be conclusive absent manifest error, and the Borrower, the
Lenders and the Administrative Agent shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary. It is
intended that any Loans or other obligations issued pursuant to this Agreement
or any Loan Document shall be maintained at all times in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code,
Treasury Regulation Section 5f.103-1(c) and the provisions of this Agreement
shall be construed in accordance with this intention.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein read as if a Participant was a Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Sections 3.01, 3.04 and 3.05 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time U.S.
Bank assigns all of its Commitment and Loans pursuant to subsection (b) above,
U.S. Bank may, upon 30 days’
        -97-



--------------------------------------------------------------------------------


notice to the Borrower and the Lenders, resign as an L/C Issuer and/or upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of U.S. Bank as an L/C Issuer or
Swing Line Lender, as the case may be. If U.S. Bank resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(c)). If U.S. Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to U.S. Bank to effectively assume the obligations of U.S. Bank
with respect to such Letters of Credit.
10.07.Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that (i) the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to treat such Information with the same degree of
care as they treat their own confidential information and (ii) such Information
shall be used solely for the purpose of providing the services contemplated by
this Agreement or other services to the Borrower or its Affiliates), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
        -98-



--------------------------------------------------------------------------------


Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
In addition, the Administrative Agent and the Lenders may disclose to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement and the other Loan Documents the existence of
this Agreement and information about this Agreement consisting of deal terms and
other information customarily provided to such market data collectors and
service providers.
10.08.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
        -99-



--------------------------------------------------------------------------------


10.09.Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10.Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11.Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12.Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and
        -100-



--------------------------------------------------------------------------------


to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, an L/C Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.13.Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender or (iv) any Lender is a
Non-Consenting Lender or a Non-Extending Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable Eligible
Assignee(s) shall have agreed to the applicable departure, waiver, extension or
amendment of the Loan Documents; and
(e)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of such Lender, each Lender
directly affected thereby or each Lender in accordance with the terms of Section
10.01 and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”
        -101-



--------------------------------------------------------------------------------


10.14.Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
        -102-



--------------------------------------------------------------------------------


OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arrangers are
arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Lead Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Lead Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor the Lead Arrangers has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17.Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.18.USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record
        -103-



--------------------------------------------------------------------------------


information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
10.19.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.20.Time of the Essence. Time is of the essence of the Loan Documents.
10.21.Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement with respect to the subject matter hereof among the parties
and may not be contradicted by evidence of prior or contemporaneous oral
agreements of the parties. There are no unwritten oral agreements among the
parties.
[Remainder of page intentionally left blank]







        -104-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


THE TJX COMPANIES, INC., AS BORROWER
By: 
Name: 
Title: 

By:        
Name:        
Title:        

[Signature Page to 5-Year2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
By:        
Name:        
Title:        
U.S. BANK NATIONAL ASSOCIATION, as a Lender, L/C Issuer and Swing Line Lender
By:        
Name:        
Title:        










--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as CO-SYNDICATION AGENT, L/C ISSUER AND A
LENDER
By:        
Name:        
Title:        



[Signature Page to 5-Year2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as CO-SYNDICATION AGENT, L/C ISSUER AND A LENDER
By:        
Name:        
Title:        










--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as CO-DOCUMENTATION AGENT AND A LENDER
By:        
Name:        
Title:        










--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, AS A LENDER
By:        
Name:        
Title:        
DEUTSCHE BANK SECURITIES INC., AS CO-DOCUMENTATION AGENT
By:        
Name:        
Title:        










--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as CO-DOCUMENTATION AGENT AND A LENDER
By:        
Name:        
Title:        












--------------------------------------------------------------------------------



The BANK OF NEW YORK MELLON, as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



The BANK OF NOVA SCOTIA, as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



KEYBANK, NATIONAL ASSOCIATION, as A LENDER
By:        
Name:        
Title:        










--------------------------------------------------------------------------------



The ROYALNATIONAL WESTMINSTER BANK OF SCOTLAND PLC, as A LENDER
By:        
Name:        
Title:        


















--------------------------------------------------------------------------------



SUNTRUST BANK INC., as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



TD BANK, N.A., as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



CITIZENS BANK, N.A., as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



COMMERZBANK AG, NEW YORK BRANCH, as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



FIFTH THIRD BANK, as A LENDER
By:        
Name:        
Title:        














--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as A LENDER
By:        
Name:        
Title:        
















--------------------------------------------------------------------------------



SANTANDER BANK, N.A., as A LENDER
By:        
Name:        
Title:        













[Signature Page to 5-Year2022 Revolving Credit Agreement]





--------------------------------------------------------------------------------





Annex II
(Attached.)










--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES



LenderCommitmentApplicable Percentage
U.S. Bank National Association




$45,000,000.009.000000000%
HSBC Bank USA, National Association


$43,000,000.008.600000000%
JPMorgan Chase Bank, N.A.


$43,000,000.008.600000000%
Bank of America, N.A.


$43,000,000.008.600000000%
Deutsche Bank AG New York Branch


$43,000,000.008.600000000%
Wells Fargo Bank, National Association


$43,000,000.008.600000000%
The Bank of New York Mellon


$25,000,000.005.000000000%
The Bank of Nova Scotia


$25,000,000.005.000000000%
KeyBank, National Association


$25,000,000.005.000000000%
The RoyalNational Westminster Bank of Scotlandplc


$25,000,000.005.000000000%
SunTrust Bank Inc.


$25,000,000.005.000000000%
TD Bank, N.A.


$25,000,000.005.000000000%
Barclays Bank PLC


$15,000,000.003.000000000%
Citizens Bank, N.A.


$15,000,000.003.000000000%
Commerzbank AG, New York Branch


$15,000,000.003.000000000%
Fifth Third Bank


$15,000,000.003.000000000%
PNC Bank, National Association


$15,000,000.003.000000000%
Santander Bank, N.A.


$15,000,000.003.000000000%Total$500,000,000.00100.000000000%











--------------------------------------------------------------------------------



SCHEDULE 5.08


Subsidiaries



EntityJurisdiction of OrganizationMarmaxx Operating Corp.DelawareMarshalls of
Richfield, MN, Inc.MinnesotaMarshalls of MA, Inc.MassachusettsSierra Trading
Post, Inc.WyomingTJX Digital, Inc.DelawareTJX Incentive Sales, Inc.VirginiaNBC
GP, LLCDelawareNBC Apparel, Inc.DelawareNBC Apparel, LLCDelawareNBC Holding,
Inc.DelawareNBC TrustMassachusettsHomeGoods Imports CorpDelawareNewton Buying
Imports, Inc.DelawareNBC Trading, Inc.DelawareStrathmex Corp.DelawareSTP Retail,
LLCWyomingSTP Technology Systems, LLCWyomingDerailed, LLCWyomingNewton Buying
Corp.DelawareNBC Manager, LLCDelawareAJW South Bend Realty Corp.IndianaConcord
Buying Group, Inc.New HampshireNBC Operating, LPDelawareHomeGoods,
Inc.DelawareNBC Distributors Inc.MassachusettsNBC Philadelphia Merchants,
Inc.PennsylvaniaNBC Merchants, Inc.IndianaNBC Charlotte Merchants, Inc.North
CarolinaNBC Nevada Merchants, Inc.NevadaNBC Pittston Merchants,
Inc.PennsylvaniaArizona Merchants Inc.ArizonaMarshalls Atlanta Merchants,
Inc.GeorgiaMarshalls Bridgewater Merchants, Inc.VirginiaMarshalls Woburn
Merchants, Inc.MassachusettsH.G. Indiana Distributors, Inc.IndianaH. G. Conn.
Merchants, Inc.Connecticut










--------------------------------------------------------------------------------




H.G. Georgia Merchants, Inc.GeorgiaH.G. AZ Merchants, Inc.ArizonaNBC Manteca
Merchants, Inc.CaliforniaNBC First Realty Corp.IndianaNBC Second Realty
Corp.MassachusettsNBC Sixth Realty Corp.North CarolinaNBC Seventh Realty
Corp.PennsylvaniaH.G. Brownsburg Realty Corp.IndianaH.G. Conn. Realty
Corp.DelawareNBC Fourth Realty Corp.NevadaMarshalls of Nevada, Inc.NevadaNBC
Fifth Realty Corp.IllinoisHomeGoods Georgia, LLCGeorgiaNBC Attire
Inc.MassachusettsMarshalls of Glen Burnie, MD, Inc.MarylandMarshalls of Beacon,
VA, Inc.VirginiaMarshalls of Laredo, TX, Inc.TexasMarshalls of Calumet City, IL,
Inc.IllinoisMarshalls of Chicago-Clark, IL, Inc.IllinoisMarshalls of Matteson,
IL, Inc.IllinoisMarshalls of Elizabeth, NJ, Inc.New JerseyNewton Buying Company
of CA, Inc.DelawareMarshalls of CA, LLCDelawareMarshalls of IL, LLCDelawareT.J.
Maxx of CA, LLCDelawareT.J. Maxx of IL, LLCDelawareNew York Department Stores de
Puerto Rico, Inc.Puerto RicoWMI-1 Holding CompanyNova Scotia, CanadaWMI-99
Holding CompanyNova Scotia, CanadaWinners Merchants International, L.P.Ontario,
CanadaNBC Hong Kong Merchants LimitedHong KongNBC Fashion India Private
LimitedIndiaJusy Meazza Buying Company S.r.L.ItalyTJX Australia Pty.
Ltd.AustraliaTJX Australia Holding Pty LtdAustraliaFactory Fashion Outlet Pty
LtdAustraliaNBC Atlantic LimitedBermudaNBC Atlantic Holding Ltd.BermudaTK
MaxxUnited KingdomTJX Europe LimitedUnited KingdomTJX UKUnited Kingdom








--------------------------------------------------------------------------------




TJX Europe Buying Group LimitedUnited KingdomNBC Europe LimitedUnited KingdomTJX
UK Property LimitedUnited KingdomTJX Europe Buying (Polska) LtdUnited KingdomTJX
Europe Buying (Deutschland) LtdUnited KingdomTJX Europe Buying LtdUnited
KingdomTJX Germany Ltd.United KingdomTJX IrelandIrelandT.K. Maxx Holding
GmbHGermanyT.K. Maxx Management GmbHGermanyTJX Deutschland Ltd & Co.
KGGermanyTJX Distribution GmbHGermanyTJX Poland sp. Z o.oPolandTJX European
Distribution sp. Z o.oPolandTJX Austria Holding GmbHAustriaTJX Oesterreich Ltd.
& Co. KGAustriaTJX Nederland B.V.Netherlands













--------------------------------------------------------------------------------



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:


The TJX Companies, Inc.
770 Cochituate Road
Framingham, Massachusetts 01701
Attention: Mary B. Reynolds, Senior Vice President-FinancePresident, Treasurer
and Erica Farrell, Senior Vice President, Treasury
Telephone: (508) 390-2351 and (508) 390-5463
Telecopier: (508) 390-2540
Electronic Mail: mary_reynolds@tjx.com and erica_farrell@tjx.com
Website Address: www.tjx.com
with a copy to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199-3600
Attention: Byung W. Choi, Esq.
Telephone: (617) 951-7277
Telecopier: (617) 235-0452
Electronic Mail: byung.choi@ropesgray.com


ADMINISTRATIVE AGENT:
U.S. Bank N.A.
800 Nicollet Mall, 3rd Floor
Minneapolis, MN 55402
Attention: Richard Simons, Agent Closer
Telephone: 612-303-9369
Fax: 612-303-3851
Email: agencyserviceslcmshared@usbank.com











--------------------------------------------------------------------------------



L/C ISSUER(S):
U.S Bank N.A.
International Banking
721 Locust Street
Saint Louis, MO 63101
Attention: Arlin Luttrell International Banking
Telephone: 314-418-2877
Email: arlin.luttrell@usbank.com


HSBC
452 5th Avenue
New York, NY 10018
Attention: CTLA Loan Admin
Telephone: 212-525-1529
Fax: 847-793-3415
Email: CTLANY.LoanAdmin@us.hsbc.com


JPMorgan Chase Bank N.A.
10 S Dearborn
Chicago, IL 60603
Attn: Letter of Credit Team
Telephone: 855-609-9959
Fax: 214-307-6874
Email: chicago.lc.agency.activity.team@jpmchase.com


SWING LINE LENDER:
U.S. Bank N.A.
See above for contact information.




















--------------------------------------------------------------------------------



Annex III
(Attached.)














--------------------------------------------------------------------------------





EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:________________,
To: U.S. Bank National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain 2022 Revolving Credit Agreement, dated as of
March 11, 2016 (as amended by the First Amendment to the 2022 Revolving Credit
Agreement, dated as of May 10, 2019, and as otherwise amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among The TJX Companies, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, U.S. Bank National Association as
Administrative Agent, Swing Line Lender and an L/C Issuer, HSBC Bank USA,
National Association and JPMorgan Chase Bank, N.A. as Co-Syndication Agents and
L/C Issuers, and Bank of America, N.A., Deutsche Bank Securities Inc. and Wells
Fargo Bank, National Association, as Co-Documentation Agents.
The undersigned hereby certifies as of the date hereof that he/she is a
Responsible Officer of the Borrower and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report of an independent registered public
accounting firm required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and the results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP for such
period, subject only to normal year-end adjustments and absence of footnotes.
2. As of the last day of such fiscal period, no Default or Event of Default
exists.
[or]
2. The following is a list of each Default or Event of Default existing as of
the last day of such fiscal period, its nature and status, and the Borrower’s
plans with respect thereto.
3. Attached as Schedule 1 attached hereto are detailed calculations
demonstrating compliance by the Borrower with the financial covenant contained
in Section 7.04 of the Agreement as of the end of the fiscal period referred to
above. The financial covenant analyses and information set forth on Schedule 1
are true and accurate, to the best of the Responsible Officer’s knowledge, after
diligent inquiry, on and as of the date of this Certificate.













--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of    ,   .
THE TJX COMPANIES, INC.
By:        
Name:        
Title:        









--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________(“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


Section 7.04 – Maximum Leverage Ratio.


        A. The Ratio of:


        1.  Funded Debt at Statement Date $_________________


        B. To:


        1.  EBITDAR for the period of four (4)  $_________________
consecutive fiscal quarters ending on the
Statement Date
          
        C. Leverage Ratio (Line A.1 ÷ Line B.1):  ________: 1.00
         
         Maximum Leverage Ratio:  3.25 : 1.00











